Exhibit 10.4

 

AMENDED AND RESTATED GENERAL CREDIT
AND SECURITY AGREEMENT(1)

 

THIS AMENDED AND RESTATED GENERAL CREDIT AND SECURITY AGREEMENT, dated as of the
20th day of April, 2000, between Bremer Bank, National Association, a national
banking association, having its mailing address and principal place of business
at 633 South Concord Street, South St. Paul, MN 55075 (herein called “Lender”),
and Canterbury Park Holding Corporation, a Minnesota corporation, having offices
at 1100 Canterbury Road, Shakopee, Minnesota 55379, (herein called “Borrower”).

 

RECITALS

 

A.            Borrower and Lender are the parties to that certain General Credit
and Security Agreement dated as of June 3, 1998 as amended to date (as so
amended, the “Original Agreement”).

 

B.            Borrower has requested that Lender make certain Term Loans to
Borrower and Lender has agreed to do so subject to the terms and conditions of
this Agreement amending and restating the Original Agreement.

 

NOW THEREFORE, Borrower and Lender agree to amend and restate the Original
Agreement in its entirety to read as follows:

 


1.             AGREEMENT.  THIS AGREEMENT STATES THE TERMS AND CONDITIONS UNDER
WHICH BORROWER MAY OBTAIN CERTAIN LOANS FROM LENDER.


 


2.             CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Advance(s)” shall have the meaning provided in Paragraph 4A(a).

 

“Affiliate” shall include, with respect to any party, any Person which directly
or indirectly controls, is controlled by, or is under common control with such
party and, in addition, in the case of Borrower, each officer, director or
shareholder of Borrower, and each joint venturer and partner of Borrower.

 

“Agreement” shall mean this Agreement as originally executed and as it may be
amended, modified, supplemented or restated from time to time.

 

“Borrower” shall have the meaning provided in the preamble hereto.

 

--------------------------------------------------------------------------------

(1)   As amended subsequent to April 20, 2000 by amendments dated April 30,
2001, May 23, 2002, April 30, 2003, May 10, 2005, April 30, 2007, April 30,
2008, and October 30, 2008.

 

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day on which commercial banks in Minneapolis,
Minnesota are open for the transaction of business of the kind contemplated by
this Agreement.

 

“Cash Management Agreement” shall have the meaning provided in Paragraph 4A(b).

 

“Change of Control” shall mean the occurrence after the date of this Agreement
of any event where: (a) Curtis A. Sampson, Randall D. Sampson and Dale Schenian
shall cease to respectively own 35%, 5% and 15% of the aggregate voting power of
all classes of Borrower’s stock entitled to vote generally in the election of
Borrower’s directors; or (b) Curtis A. Sampson, Randall D. Sampson and Dale
Schenian, acting individually or in concert, shall cease to control the election
of a majority of Borrower’s board of directors or the direction of Borrower’s
management policies.

 

“Chattel Paper” shall have the meaning ascribed to such term in Article 9 of the
Commercial Code.

 

“Closing Date” shall mean the day specified by Borrower on which all of the
conditions precedent specified in Paragraphs 21 and 23 shall have been
satisfied.

 

“Collateral” shall have the meaning provided in Paragraph 3.

 

“Commercial Code” shall mean the Uniform Commercial Code as enacted in the State
of Minnesota, as amended from time to time, including, without limitation, on
and after the effective date of Minn. Laws 2000, Chapter 399, substantially
adopting Revised Article 9 of the Uniform Commercial Code as approved by the
National Conference of Commissioners on Uniform State Law Laws in July, 1998 (as
so adopted being sometimes hereinafter referred to as “Revised Article 9”) by
Revised Article 9.

 

“Completion” shall mean that all Improvements are completed in accordance with
the Plans and paid for in full; a certificate of substantial completion for the
Improvements has been signed by Borrower, the Construction Manager and the
General Contractor and delivered to Lender, and no punch-list items remain to be
completed; an unconditional certificate of occupancy for all of the Improvements
has been issued by the appropriate governmental authority; and Borrower has
delivered to the Lender copies of all licenses and permits needed to operate the
Project.

 

“Completion Deadline” shall mean August 1, 2000.

 

“Contingent Obligations” shall mean, with respect to any Person, all of such
Person’s liabilities and obligations which are contingent upon and will not
mature unless and until the occurrence of some event or circumstance and which
are not included within the definition of Liabilities of such Person.

 

“Default” shall mean any event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default.

 

2

--------------------------------------------------------------------------------


 

“Default Rate” shall mean with respect to any: (a) Note, a rate per annum equal
to two percent (2%) per annum in excess of the interest rate which would
otherwise be in effect on such Note; or (b) other Obligation, a fluctuating rate
per annum equal all times to the sum of the Reference Rate plus 1.50% per annum.

 

“Disbursing Agreement” shall mean that certain Disbursing Agreement dated as of
even date herewith by and among Borrower, the Lender and Commercial Partners
Title, LLC (“CPT”).

 

“Equipment” shall have the meaning provided in Paragraph 3(c).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may from time to time be amended, and the rules and regulations promulgated
thereunder by any governmental agency or authority, as from time to time in
effect.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which is under common control within the meaning of Section 414
of the Code, as amended from time to time, and the regulations promulgated and
rulings issued thereunder.

 

“ERISA Event” shall mean: (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations);
(b) the withdrawal of Borrower or any ERISA Affiliate from a Plan during a plan
year in which it was a “substantial employer” as defined in Section 4001
(a)(2) of ERISA; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA;
(d) the institution of proceedings to terminate a Plan by the PBGC under
Section 4042 of ERISA; or (e) any other event or condition that might reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

“Event of Default” shall have the meaning provided in Paragraph 20.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
and maintained throughout the period indicated and consistent with the audited
financial statements delivered to Lender pursuant to Paragraph l5(h).  Whenever
any accounting term is used herein which is not otherwise defined, it shall be
interpreted in accordance with GAAP.

 

“General Intangibles” shall have the meaning provided in Paragraph 3(d).

 

“Improvements” shall mean the 15,828 square foot card club to be constructed
within the existing buildings upon the Land.

 

“Independent Public Accountants” shall mean Deloitte & Touche or any other firm
of independent public accountants which is acceptable to Lender.

 

3

--------------------------------------------------------------------------------


 

“Inventory” shall have the meaning provided in Paragraph 3(b).

 

“Land” shall mean the land legally described on Schedule A attached hereto and
incorporated herein by reference.

 

“Letters of Credit” shall have the meaning provided in Paragraph 4D(a) and shall
be deemed to include the “Letters of Credit” issued by Lender pursuant to the
Original Agreement (the “Existing Letters of Credit”).

 

“Letter of Credit Application(s)” shall have the meaning provided in Paragraph
4D(b) and shall be deemed to include the “Letter of Credit Applications” (the
“Existing Letters of Credit Applications”) delivered to Lender pursuant to the
Original Agreement for the Existing Letters of Credit.

 

“Letter of Credit Commission” shall have the meaning provided in Paragraph
4D(e).

 

“Letter of Credit Commitment” shall mean, at any date, the maximum amount of
Letter of Credit Obligations which may from time to time be outstanding
hereunder and under the Letter of Credit Applications, being initially
$150,000.00 and, as the context may require, the agreement of Lender to issue
the Letters of Credit for the account of Borrower subject to the terms and
conditions of this Agreement.

 

“Letter of Credit Obligations” on any date shall mean the sum of: (a) the
aggregate amount available to be drawn on the Letters of Credit on such date;
plus (b) the aggregate amount owed by Borrower to Lender on such date as a
result of draws on the Letters of Credit for which Borrower has not reimbursed
Lender.

 

“Letter of Credit Commitment Termination Date” shall mean the Revolving Credit
Termination Date.

 

“Liabilities” of any Person shall mean those items which, in accordance with
GAAP, appear as liabilities on a balance sheet.

 

“Loan(s)” shall mean the Revolving Credit Loan, Term Loan A and Term Loan B.

 

“Loan Document(s)” shall mean individually or collectively, as the case may be,
this Agreement, the Notes, the Disbursing Agreement, the Letter of Credit
Applications and any and all other documents executed, delivered or referred to
herein or therein, as originally executed and as amended, modified or
supplemented from time to time.

 

“Loan Year” shall mean the period from the date of this Agreement (or its
anniversary date in a succeeding calendar year) through the day preceding the
anniversary date of this Agreement in the immediately following calendar year.

 

“Material Adverse Occurrence” shall mean any occurrence of whatsoever nature
(including, without limitation, any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which Lender shall
determine, in its sole discretion, could adversely affect the present or
prospective financial condition or

 

4

--------------------------------------------------------------------------------


 

operations of Borrower or impair the ability of Borrower to perform its
obligations under this Agreement or any other Loan Document.

 

“Maturity Date” shall mean with respect to: (a) the Revolving Credit Loan, the
earlier of: (i) June 30, 2009; or (ii) the date upon which the Obligations are
declared to be due and payable (or automatically become due and payable) upon
the occurrence of an Event of Default as provided in Paragraph 20; (b) Term Loan
A, the earlier of: (i) August 1, 2005; or (ii) the date upon which the
Obligations are declared to be due and payable (or automatically become due and
payable) upon the occurrence of an Event of Default as provided in Paragraph 20;
or (c) Term Loan B, the earlier of: (i) August 1, 2003; or (ii) the date upon
which the obligations are declared to be due and payable (or automatically
become due and payable) upon the occurrence of an Event of Default as provided
in Paragraph 20.

 

“Maximum Term Loan A Amount” shall mean an amount up to 75% of the Project Costs
as set forth in the Sworn Construction Cost Statement.

 

“Maximum Term Loan B Amount” shall mean an amount up to 50% of the card club
supply costs (the “Card Club Supply Costs”) as set forth in the budget (the
“Approved Card Club Supply Budget”) approved by Lender and as amended to allow
for changes under Paragraph 17(n) hereof.

 

“Monthly Payment Date” shall mean the first day of each month.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Borrower is making or accruing an
obligation to make contributions, or has within any of the preceding three plan
years made or accrued an obligation to make contributions.

 

“Net Income” for any period shall mean net income for such period, determined in
accordance with GAAP excluding, however, (i) extraordinary gains, and (ii) gains
(whether or not extraordinary) from sales or other dispositions of assets other
than the sale of Inventory in the ordinary course of Borrower’s business.

 

“Note(s)” shall mean the Revolving Credit Note and the Term Notes.

 

“Obligations” shall have the meaning provided in Paragraph 3.

 

“Original Agreement” shall have the meaning provided in the recitals hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
board, authority, agency, officer or official of the United States administering
the principal functions assigned on the date hereof to the Pension Benefit
Guaranty Corporation under ERISA.

 

“Participant” shall mean each Person who purchases a participation interest from
Lender in the obligations.

 

5

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” shall mean the Security Interests and other matters
affecting Borrower’s title to the Land listed on Schedule B attached hereto and
incorporated herein by reference.

 

“Person” shall mean any natural person, corporation, firm, partnership,
association, government, governmental agency or any other entity, whether acting
in an individual, fiduciary or other capacity.

 

“Plan” shall mean each employee benefit plan or other class of benefits covered
by Title IV of ERISA, in either case whether now in existence or hereafter
instituted, of Borrower or any of its Subsidiaries.

 

“Plans” shall mean the final working plans for the Improvements, including
drawings, specifications, details and manuals as approved by the Lender and as
amended to allow for changes under Paragraph 17(n) hereof.

 

“Quarterly Payment Date” shall mean the last day of each March, June,
September and December.

 

“Receivables” shall have the meaning provided in Paragraph 3(a).

 

“Reference Rate” shall mean the publicly announced base rate (or other publicly
announced reference rate) charged by Bremer Financial Corporation; Borrower
acknowledges that the Reference Rate may not be the lowest rate made available
by Lender to its customers and that Lender may lend to its customers at rates
that are at, above or below the Reference Rate.

 

“Reportable Event” shall have the meaning given to that term in Title IV of
ERISA.

 

“Revolving Credit Commitment” shall mean $5,000,000.00 and, as the context may
require, the agreement of the Lender to make Advances to Borrower up to the
Revolving Credit Commitment subject to the terms and conditions of this
Agreement.

 

“Revolving Credit Loan” shall mean, at any date of determination, the aggregate
outstanding principal amount of all Advances.

 

“Revolving Credit Note” shall mean promissory note in the form of Exhibit A
attached hereto and made a part hereof made by Borrower payable to the order of
Lender to evidence the Advances and each renewal, replacement or substitute note
therefor.

 

“Revolving Credit Termination Date” shall mean the Maturity Date of the
Revolving Credit Loan.

 

“Security Interest” shall mean any lien, pledge, mortgage, encumbrance, charge
or security interest of any kind whatsoever (including, without limitation, the
lien or retained security title of a conditional vendor) whether arising under a
security instrument or as a matter of law, judicial process or otherwise or the
agreement by Borrower to grant any lien, security interest or pledge, mortgage
or encumber any asset.

 

6

--------------------------------------------------------------------------------


 

“Subordinated Debt” shall mean indebtedness of Borrower for borrowed money which
is subordinated to the Obligations on terms satisfactory to Lender in its sole
discretion.

 

“Sworn Construction Cost Statement” shall mean one or more itemized, certified
statements of actual and estimated costs (the “Project Costs”) for the build out
and equipping of the Improvements (the “Project”), signed and sworn to by:
(a) Borrower, Kraus-Anderson Construction Company as the General Contractor (the
“General Contractor”) and Christenson Building Corp., as the Construction
Manager (the “Construction Manager”), in the case of any Project Costs relating
to work to be done under the construction contract (the “General Construction
Contract”) between Borrower and the General Contractor; and (b) Borrower, in the
case of any Project Costs relating to work separately contracted for by
Borrower; and, in either case, as amended to allow for changes under Paragraph
l7(n) hereof.

 

“Tangible Net Worth” shall mean, at any date of determination, the difference
between: (a) the total assets appearing on Borrower’s balance sheet at such date
prepared in accordance with GAAP after deducting adequate reserves in each case
where, in accordance with GAAP, a reserve is proper; and (b) the total
liabilities appearing on such balance sheet (the “Total Liabilities”);
excluding, however, from the determination of total assets: (i) goodwill,
organizational expenses, research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, covenants not to compete, training costs and other similar intangibles;
(ii) all deferred charges or unamortized debt discount and expense other than
deferred income taxes; (iii) securities which are not readily marketable;
(iv) any write-up in the book value of any assets resulting from a re-evaluation
thereof subsequent to the date of Borrower’ s annual financial statement
described in Paragraph 15(h); (v) amounts due from officers or Affiliates; and
(vi) any asset acquired subsequent to the date of this Agreement which the
Lender, in its reasonable business judgment, determines to be an intangible
asset.

 

“Term Loan(s)” shall mean Term Loan A and Term Loan B.

 

“Term Loan A” shall mean the loan described in Paragraph 4B.

 

“Term Loan A Commitment” shall mean $1,586,750.00 and, as the context may
require, the agreement of the Lender to make Term Loan A subject to the terms
and conditions of this Agreement.

 

“Term Loan A Commitment Termination Date” shall mean the earlier of:
(a) August 1, 2000; or (b) the Maturity Date of Term Loan A.

 

“Term Loan B” shall mean the loan described in Paragraph 4C.

 

“Term Loan B Commitment” shall mean $290,699.00 and, as the context may require,
the agreement of the Lender to make Term Loan B subject to the terms and
conditions of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Term Loan B Commitment Termination Date” shall mean the earlier of:
(a) August 1, 2000; or (b) the Maturity Date of Term Loan B.

 

“Term Note(s)” shall mean Term Note A and Term Note B.

 

“Term Note A” shall mean the promissory note in the form of Exhibit B attached
hereto and made a part hereof made by Borrower payable to the order of Lender to
evidence Term Loan A and each renewal, replacement or substitute note therefor.

 

“Term Note B” shall mean the promissory note in the form of Exhibit C attached
hereto and made a part hereof made by Borrower payable to the order of Lender to
evidence Term Loan B and each renewal, replacement or substitute note therefor.

 

“Total Usage” shall mean, at any date of determination, the sum of the Revolving
Credit Loan and the Letter of Credit Obligations.

 


3.             SECURITY.  AS SECURITY FOR ALL PRESENT AND FUTURE SUMS LOANED OR
ADVANCED BY LENDER TO BORROWER AND FOR ALL OTHER OBLIGATIONS NOW OR HEREAFTER
CHARGEABLE TO BORROWER’S LOAN ACCOUNT HEREUNDER, AND ALL OTHER OBLIGATIONS AND
LIABILITIES OF ANY AND EVERY KIND OF BORROWER TO LENDER, DUE OR TO BECOME DUE,
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, JOINT OR SEVERAL, HOWSOEVER CREATED,
ARISING OR EVIDENCED, NOW EXISTING OR HEREAFTER AT ANY TIME CREATED, ARISING OR
INCURRED INCLUDING, WITHOUT LIMITATION, THE LOANS AND THE LETTER OF CREDIT
OBLIGATIONS (HEREIN CALLED “OBLIGATIONS”), BORROWER HEREBY GRANTS TO LENDER A
SECURITY INTEREST IN AND TO THE FOLLOWING PROPERTY (ANY QUOTED TERM USED IN THIS
PARAGRAPH WHICH IS A DEFINED TERM UNDER THE COMMERCIAL CODE IS BEING USED AS
DEFINED IN THE COMMERCIAL CODE EXCEPT AS OTHERWISE DEFINED HEREIN):


 


(A)           ALL RECEIVABLES OF BORROWER, WHETHER NOW OWNED OR EXISTING, OR
OWNED, ACQUIRED OR ARISING HEREAFTER, TOGETHER WITH ALL CUSTOMER LISTS, ORIGINAL
BOOKS AND RECORDS, LEDGER AND ACCOUNT CARDS, COMPUTER TAPES, DISCS, PRINTOUTS
AND RECORDS, WHETHER NOW IN EXISTENCE OR HEREAFTER CREATED.  ‘RECEIVABLES’ MEANS
ALL RIGHTS OF BORROWER TO THE PAYMENT OF MONEY, WHETHER OR NOT EARNED AND
HOWSOEVER EVIDENCED OR ARISING, INCLUDING (WITHOUT LIMITATION) ALL PRESENT AND
FUTURE ‘ACCOUNTS’, ‘CHATTEL PAPER’ INCLUDING, WITHOUT LIMITATION, ALL
‘ELECTRONIC CHATTEL PAPER’ AND ‘TANGIBLE CHATTEL PAPER’, ‘INSTRUMENTS’, AND
RIGHTS TO PAYMENT WHICH ARE ‘GENERAL INTANGIBLES’ INCLUDING, WITHOUT LIMITATION,
ALL ‘PAYMENT INTANGIBLES’, ALL SECURITY THEREFORE INCLUDING, WITHOUT LIMITATION,
ALL ‘SUPPORTING OBLIGATIONS’ AND ALL OF BORROWER’S RIGHTS AS AN UNPAID SELLER OF
GOODS (INCLUDING RESCISSION, REPLEVIN, RECLAMATION AND STOPPING IN TRANSIT) AND
ALL OF BORROWER’S RIGHTS TO ANY GOODS REPRESENTED BY ANY OF THE FOREGOING
INCLUDING RETURNED OR REPOSSESSED GOODS;


 


(B)           ALL ‘INVENTORY’ OF BORROWER, WHETHER NOW OWNED OR EXISTING, OR
OWNED, ACQUIRED OR ARISING HEREAFTER AND WHEREVER LOCATED INCLUDING, WITHOUT
LIMITATION, ALL ‘GOODS’ LEASED TO BORROWER AS A LESSOR, ALL ‘GOODS’ INTENDED FOR
SALE OR LEASE OR TO BE FURNISHED UNDER CONTRACTS OF SERVICE, ALL ‘GOODS’
FURNISHED BY BORROWER UNDER A CONTRACT FOR SERVICE, ALL RAW MATERIALS AND WORK
IN PROCESS THEREFOR, ALL FINISHED GOODS THEREOF, ALL MATERIALS AND SUPPLIES OF
EVERY NATURE USED OR USABLE OR CONSUMED OR CONSUMABLE IN CONNECTION WITH THE
MANUFACTURE, PACKING, SHIPPING, ADVERTISING, SELLING, LEASING OR FURNISHING OF
SUCH ‘GOODS’, AND ALL ACCESSORIES THERETO AND ALL DOCUMENTS OF TITLE THEREFOR
EVIDENCING THE SAME;

 

8

--------------------------------------------------------------------------------



 


(C)           ALL ‘EQUIPMENT’ OF BORROWER, WHETHER NOW OWNED OR EXISTING, OR
OWNED, ACQUIRED OR ARISING HEREAFTER AND WHEREVER LOCATED INCLUDING, WITHOUT
LIMITATION, ALL OF BORROWER’S ‘GOODS’ OTHER THAN ‘INVENTORY’, ALL REPLACEMENTS
AND SUBSTITUTIONS THEREFOR AND ALL ACCESSIONS THERETO, AND SPECIFICALLY
INCLUDES, WITHOUT LIMITATION, ALL PRESENT AND FUTURE MACHINERY, EQUIPMENT,
VEHICLES, MANUFACTURING EQUIPMENT, SHOP EQUIPMENT, OFFICE AND RECORD KEEPING
EQUIPMENT, FURNITURE, ‘FIXTURES’, PARTS, TOOLS AND ALL OTHER ‘GOODS’ (EXCEPT
‘INVENTORY’) USED OR ACQUIRED FOR USE BY BORROWER FOR ANY BUSINESS OR
ENTERPRISE;


 


(D)           ALL ‘GENERAL INTANGIBLES’ OF BORROWER, WHETHER NOW OWNED OR
EXISTING, OR OWNED, ACQUIRED OR ARISING HEREAFTER, INCLUDING WITHOUT LIMITATION,
ALL PRESENT AND FUTURE DOMESTIC AND FOREIGN PATENTS, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK APPLICATIONS, COPYRIGHTS, TRADE NAMES, TRADE SECRETS,
PATENT AND TRADEMARK LICENSES (WHETHER BORROWER IS LICENSOR OR LICENSEE), SHOP
DRAWINGS, ENGINEERING DRAWINGS, BLUEPRINTS, SPECIFICATIONS, PARTS LISTS,
MANUALS, OPERATING INSTRUCTIONS, CUSTOMER AND SUPPLIER LISTS, LICENSES, PERMITS,
FRANCHISES, THE RIGHT TO USE BORROWER’S CORPORATE NAME AND THE GOODWILL OF
BORROWER’S BUSINESS;


 


(E)           ALL ‘DEPOSIT ACCOUNTS’ OF BORROWER, WHETHER NOW OWNED OR EXISTING,
OR OWNED, ACQUIRED OR ARISING HEREAFTER;


 


(F)            THE ‘COMMERCIAL TORT CLAIMS’ OF BORROWER DESCRIBED ON SCHEDULE I
ATTACHED HERETO;


 


(G)           ALL ‘INVESTMENT PROPERTY’ OF BORROWER, WHETHER NOW OWNED OR
EXISTING, OR OWNED, ACQUIRED OR ARISING HEREAFTER EXCLUDING, HOWEVER,
‘INVESTMENT PROPERTY’ PLEDGED TO SECURE BORROWER’S BOND IN FAVOR OF THE BUREAU
OF ALCOHOL, TOBACCO AND FIREARMS;


 


(H)           ALL ‘LETTER OF CREDIT RIGHTS’ OF BORROWER, WHETHER NOW OWNED OR
EXISTING, OR OWNED, ACQUIRED OR ARISING HEREAFTER; AND


 


(I)            ALL PRODUCTS AND ‘PROCEEDS’ OF ANY AND ALL OF THE FOREGOING AND
ALL PRODUCTS AND ‘PROCEEDS’ OF ANY OTHER COLLATERAL (AS HEREINAFTER DEFINED)
INCLUDING THE ‘PROCEEDS’ OF ANY INSURANCE COVERING ANY OF THE COLLATERAL.


 

All such Receivables, ‘Inventory’, ‘Equipment’, ‘General Intangibles’, ‘Deposit
Accounts’, ‘Commercial Tort Claims’, ‘Investment Property’, ‘Letter of Credit
Rights’, products and ‘Proceeds’, together with all other assets and properties
of Borrower in or on which Lender is now or hereafter granted a security
interest, mortgage, lien or encumbrance pursuant to this Agreement or otherwise,
are hereinafter sometimes referred to as ‘Collateral’

 


4.             TERMS OF LENDING; ETC.


 


4A           REVOLVING CREDIT LOAN ADVANCES.


 


(A)           AT THE REQUEST OF BORROWER, LENDER AGREES, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, TO MAKE LOANS (EACH SUCH LOAN BEING HEREIN
SOMETIMES CALLED INDIVIDUALLY AN “ADVANCE” AND COLLECTIVELY THE “ADVANCES”) TO
BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE DATE
HEREOF AND ENDING ON THE REVOLVING

 

9

--------------------------------------------------------------------------------


 


CREDIT TERMINATION DATE; PROVIDED, HOWEVER, THAT LENDER SHALL NOT BE REQUIRED TO
MAKE ANY ADVANCE IF, AFTER GIVING EFFECT TO SUCH ADVANCE, THE TOTAL USAGE WOULD
EXCEED THE REVOLVING CREDIT COMMITMENT. THE AMOUNT OF EACH SUCH ADVANCE SHALL BE
CHARGED TO BORROWER’S LOAN ACCOUNT.


 


(B)           IN ORDER TO OBTAIN AN ADVANCE, BORROWER SHALL GIVE WRITTEN OR
TELEPHONIC NOTICE TO LENDER, BY NOT LATER THAN 1:00 P.M. (MINNEAPOLIS TIME) ON
THE DATE THE REQUESTED ADVANCE IS TO BE MADE LENDER, SHALL MAKE SUCH ADVANCE BY
TRANSFERRING THE AMOUNT THEREOF IN IMMEDIATELY AVAILABLE FUNDS FOR CREDIT TO AN
ACCOUNT (OTHER THAN A PAYROLL ACCOUNT) OF BORROWER AT LENDER, AS SPECIFIED IN
SUCH NOTICE; PROVIDED, HOWEVER, THAT NO REQUEST FOR AN ADVANCE SHALL BE REQUIRED
IF SUCH ADVANCE IS TO BE MADE UNDER THAT CERTAIN EXECUSWEEP-LOAN SWEEP AGREEMENT
DATED AS OF JUNE 10, 1998 (THE “CASH MANAGEMENT AGREEMENT”) BETWEEN BORROWER AND
LENDER AND EACH SUCH ADVANCE SHALL DEEMED TO HAVE BEEN REQUESTED BY BORROWER
UNDER THIS AGREEMENT. AT THE REQUEST OF LENDER, BORROWER SHALL CONFIRM IN
WRITING ANY TELEPHONIC NOTICE.


 


(C)           THE OBLIGATION OF LENDER TO MAKE ADVANCES SHALL TERMINATE ON THE
REVOLVING CREDIT TERMINATION DATE.


 


(D)           BORROWER AGREES THAT, ON THE MATURITY DATE OF THE REVOLVING CREDIT
LOAN, IT WILL REPAY THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING
CREDIT LOAN TOGETHER WITH ACCRUED INTEREST THEREON AND ALL ACCRUED FEES WITHOUT
PRESENTMENT OR DEMAND FOR PAYMENT, NOTICE OF DISHONOR, PROTEST OR NOTICE OF
PROTEST, ALL OF WHICH ARE HEREBY WAIVED.


 


(E)           THE ADVANCES SHALL BE EVIDENCED BY THE REVOLVING CREDIT NOTE MADE
BY BORROWER PAYABLE TO THE ORDER OF LENDER; SUBJECT, HOWEVER, TO THE PROVISIONS
OF SUCH NOTE TO THE EFFECT THAT THE PRINCIPAL AMOUNT PAYABLE THEREUNDER AT ANY
TIME SHALL NOT EXCEED THE THEN UNPAID PRINCIPAL AMOUNT OF THE REVOLVING CREDIT
LOAN MADE BY LENDER.  BORROWER HEREBY IRREVOCABLY AUTHORIZES LENDER TO MAKE OR
CAUSE TO BE MADE, AT OR ABOUT THE TIME OF EACH ADVANCE MADE BY LENDER, AN
APPROPRIATE NOTATION ON THE RECORDS OF LENDER, REFLECTING THE PRINCIPAL AMOUNT
OF SUCH ADVANCE, AND LENDER SHALL MAKE OR CAUSE TO BE MADE, ON OR ABOUT THE TIME
OF RECEIPT OF PAYMENT OF ANY PRINCIPAL OF THE REVOLVING CREDIT NOTE, AN
APPROPRIATE NOTATION ON ITS RECORDS REFLECTING SUCH PAYMENT.  THE AGGREGATE
AMOUNT OF ALL ADVANCES SET FORTH ON THE RECORDS OF LENDER SHALL BE REBUTTABLE
PRESUMPTIVE EVIDENCE OF THE PRINCIPAL AMOUNT OWING AND UNPAID ON THE REVOLVING
CREDIT NOTE.


 


4B           TERM LOAN A


 


(A)           AT THE REQUEST OF BORROWER MADE PRIOR TO THE TERM LOAN A
COMMITMENT TERMINATION DATE, LENDER AGREES, SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, TO MAKE A TERM LOAN (THE “TERM LOAN A”) TO BORROWER IN AN
AMOUNT UP TO THE LESSER OF: (I) THE TERM LOAN A COMMITMENT; OR (II) THE MAXIMUM
TERM LOAN A AMOUNT.  TERM LOAN A PROCEEDS SHALL BE DISBURSED BY THE LENDER
SOLELY FOR THE PURPOSE OF PAYING, OR REIMBURSING BORROWER FOR THE PAYMENT OF,
PROJECT COSTS.


 


(B)           TERM LOAN A PROCEEDS SHALL BE ADVANCED BY THE LENDER IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND IN ACCORDANCE WITH THE
DISBURSING

 

10

--------------------------------------------------------------------------------


 


AGREEMENT.  ALL MONIES ADVANCED BY THE LENDER TO CPT SHALL CONSTITUTE ADVANCES
UNDER THIS AGREEMENT, AND SHALL BEAR INTEREST FROM THE DATE OF ADVANCE TO CPT,
WHETHER SUCH TERM LOAN A PROCEEDS ARE FULLY DISBURSED BY CPT OR ARE WITHHELD IN
FULL OR IN PART.


 


(C)           THE OBLIGATION OF LENDER TO MAKE TERM LOAN A SHALL TERMINATE ON
THE TERM LOAN A COMMITMENT TERMINATION DATE.


 


(D)           TERM LOAN A SHALL BE EVIDENCED BY, AND PAYABLE IN ACCORDANCE WITH,
THE TERM NOTE A MADE BY BORROWER PAYABLE TO THE ORDER OF LENDER; SUBJECT,
HOWEVER, TO THE PROVISIONS OF SUCH NOTE TO THE EFFECT THAT THE PRINCIPAL AMOUNT
PAYABLE THEREUNDER AT ANY TIME SHALL NOT EXCEED THE THEN UNPAID PRINCIPAL AMOUNT
OF TERM LOAN A MADE BY LENDER.  BORROWER HEREBY IRREVOCABLY AUTHORIZES LENDER TO
MAKE OR CAUSE TO BE MADE, AT OR ABOUT THE TIME ON WHICH THE TERM LOAN A PROCEEDS
ARE ADVANCED TO CPT, AN APPROPRIATE NOTATION ON THE RECORDS OF LENDER,
REFLECTING THE PRINCIPAL AMOUNT OF TERM LOAN A, AND LENDER SHALL MAKE OR CAUSE
TO BE MADE, ON OR ABOUT THE TIME OF RECEIPT OF PAYMENT OF ANY PRINCIPAL OF THE
TERM NOTE A, AN APPROPRIATE NOTATION ON ITS RECORDS REFLECTING SUCH PAYMENT. 
THE OUTSTANDING PRINCIPAL AMOUNT OF TERM LOAN A SET FORTH ON THE RECORDS OF
LENDER SHALL BE REBUTTABLE PRESUMPTIVE EVIDENCE OF THE PRINCIPAL AMOUNT OWING
AND UNPAID ON THE TERM NOTE A.


 


(E)           LENDER SHALL NOT BE OBLIGATED TO ADVANCE ANY TERM LOAN A PROCEEDS
UNLESS AND UNTIL BORROWER HAS PROVIDED LENDER WITH EVIDENCE THAT BORROWER HAS
PAID SUFFICIENT PROJECT COSTS SO THAT ALL REMAINING UNPAID PROJECT COSTS DO NOT
EXCEED THE AMOUNT OF THE TERM LOAN A PROCEEDS NOT YET ADVANCED BY LENDER.  IF
THE LENDER OR BORROWER DETERMINES THAT THE UNADVANCED BALANCE OF TERM LOAN A
PROCEEDS IS INSUFFICIENT TO COVER ANY PROJECT COST, OR TO COMPLETE THE PROJECT,
IT SHALL NOTIFY THE OTHER PARTY OF SUCH DETERMINATION, AND BORROWER SHALL,
WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH NOTICE, DEPOSIT WITH THE LENDER FUNDS
EQUAL TO THE AMOUNT OF THE DEFICIENCY, EXCEPT THAT, WITH RESPECT TO ANY SUCH
DEFICIENCY WITH RESPECT TO THE PAYMENT OF PROJECT COSTS OR ESTIMATED EXPENSES OF
COMPLETION ARISING AT ANY TIME WHEN NO OTHER EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, LENDER AGREES THAT BORROWER SHALL NOT BE REQUIRED TO MAKE ANY
SUCH DEPOSIT UNTIL FIVE (5) BUSINESS DAYS AFTER THE DEFICIENCY IS AT LEAST
$250,000.00. BORROWER HEREBY ASSIGNS AND PLEDGES TO THE LENDER ALL FUNDS SO
DEPOSITED AS ADDITIONAL SECURITY FOR THE OBLIGATIONS.  BORROWER MAY NOT
REALLOCATE ITEMS OF COSTS OR CHANGE THE SWORN CONSTRUCTION COST STATEMENT
WITHOUT THE CONSENT OF THE LENDER.


 


4C           TERM LOAN B


 


(A)           AT THE REQUEST OF BORROWER MADE PRIOR TO THE TERM LOAN B
COMMITMENT TERMINATION DATE, LENDER AGREES, SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, TO MAKE A TERM LOAN (THE “TERM LOAN B”) TO BORROWER IN AN
AMOUNT UP TO THE LESSER OF: (I) THE TERM LOAN B COMMITMENT; OR (II) THE MAXIMUM
TERM LOAN B AMOUNT.  TERM LOAN B PROCEEDS SHALL BE DISBURSED BY THE LENDER
SOLELY FOR THE PURPOSE OF PAYING, OR REIMBURSING BORROWER FOR THE PAYMENT OF,
BORROWER’S CARD CLUB SUPPLY COSTS.


 


(B)           IN ORDER TO OBTAIN TERM LOAN B PROCEEDS, BORROWER SHALL GIVE
WRITTEN OR TELEPHONIC NOTICE TO LENDER, BY NOT LATER THAN CLOSE OF LENDER’S
BUSINESS AT LEAST ONE (1) 

 

11

--------------------------------------------------------------------------------


 


BUSINESS DAY PRIOR TO THE DATE ON WHICH BORROWER DESIRES THAT TERM LOAN B
PROCEEDS BE DISBURSED TO BORROWER.  EACH REQUEST FOR A DISBURSEMENT OF TERM LOAN
B PROCEEDS SHALL BE IN THE FORM OF EXHIBIT D ATTACHED HERETO.  ON THE REQUESTED
DATE BUT SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER SHALL
MAKE TERM LOAN B PROCEEDS AVAILABLE TO BORROWER BY TRANSFERRING THE AMOUNT
THEREOF IN IMMEDIATELY AVAILABLE FUNDS FOR CREDIT TO AN ACCOUNT (OTHER THAN A
PAYROLL ACCOUNT) OF BORROWER AT LENDER.


 


(C)           THE OBLIGATION OF LENDER TO MAKE TERM LOAN B SHALL TERMINATE ON
THE TERM LOAN B COMMITMENT TERMINATION DATE.


 


(D)           TERM LOAN B SHALL BE EVIDENCED BY, AND PAYABLE IN ACCORDANCE WITH,
THE TERM NOTE B MADE BY BORROWER PAYABLE TO THE ORDER OF LENDER; SUBJECT,
HOWEVER, TO THE PROVISIONS OF SUCH NOTE TO THE EFFECT THAT THE PRINCIPAL AMOUNT
PAYABLE THEREUNDER AT ANY TIME SHALL NOT EXCEED THE THEN UNPAID PRINCIPAL AMOUNT
OF TERM LOAN B MADE BY LENDER.  BORROWER HEREBY IRREVOCABLY AUTHORIZES LENDER TO
MAKE OR CAUSE TO BE MADE, AT OR ABOUT THE TIME ON WHICH THE TERM LOAN B PROCEEDS
ARE ADVANCED TO THE BORROWER, AN APPROPRIATE NOTATION ON THE RECORDS OF LENDER,
REFLECTING THE PRINCIPAL AMOUNT OF TERM LOAN B, AND LENDER SHALL MAKE OR CAUSE
TO BE MADE, ON OR ABOUT THE TIME OF RECEIPT OF PAYMENT OF ANY PRINCIPAL OF THE
TERM NOTE B, AN APPROPRIATE NOTATION ON ITS RECORDS REFLECTING SUCH PAYMENT. 
THE OUTSTANDING PRINCIPAL AMOUNT OF TERM LOAN B SET FORTH ON THE RECORDS OF
LENDER SHALL BE REBUTTABLE PRESUMPTIVE EVIDENCE OF THE PRINCIPAL AMOUNT OWING
AND UNPAID ON THE TERM NOTE B.


 


4D           LETTERS OF CREDIT


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER
AGREES TO ISSUE STAND-BY LETTERS OF CREDIT (THE “LETTERS OF CREDIT”) FROM TIME
TO TIME ON TERMS ACCEPTABLE TO LENDER ON ANY BUSINESS DAY DURING THE PERIOD FROM
THE DATE HEREOF AND ENDING ON THE LETTER OF CREDIT COMMITMENT TERMINATION DATE;
PROVIDED, HOWEVER, THAT LENDER SHALL NOT BE REQUIRED TO ISSUE ANY LETTER OF
CREDIT IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, EITHER: (I) THE TOTAL USAGE
WOULD EXCEED THE REVOLVING CREDIT COMMITMENT; OR (II) THE LETTER OF CREDIT
OBLIGATIONS WOULD EXCEED THE LETTER OF CREDIT COMMITMENT.


 


(B)           IN ORDER TO OBTAIN A LETTER OF CREDIT, BORROWER SHALL
APPROPRIATELY COMPLETE, DULY EXECUTE AND DELIVER TO LENDER AN APPLICATION FOR A
LETTER OF CREDIT IN FORM ACCEPTABLE TO LENDER (THE “LETTER OF CREDIT
APPLICATION(S)”) BY NO LATER THAN THE CLOSE OF LENDER’S BUSINESS AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO THE DATE ON WHICH BORROWER DESIRES THAT THE LETTER OF
CREDIT BE ISSUED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, NO LETTER OF CREDIT SHALL HAVE AN EXPIRY
DATE LATER THAN THE LETTER OF CREDIT COMMITMENT TERMINATION DATE.


 


(C)           THE OBLIGATION OF LENDER TO ISSUE LETTERS OF CREDIT SHALL
TERMINATE ON THE LETTER OF CREDIT COMMITMENT TERMINATION DATE.


 


(D)           BORROWER AGREES TO PAY TO LENDER ON DEMAND: (I) THE AMOUNT OF EACH
DRAFT OR OTHER REQUEST FOR PAYMENT DRAWN UNDER ANY LETTER OF CREDIT (WHETHER
DRAWN BEFORE OR ON ITS STATED EXPIRY DATE) ISSUED BY LENDER; AND (II) INTEREST
ON ALL AMOUNTS REFERRED TO IN CLAUSE (I) 

 

12

--------------------------------------------------------------------------------


 


ABOVE FROM THE DATE OF SUCH DRAW UNTIL PAYMENT IN FULL AT A FLUCTUATING RATE PER
ANNUM AT ALL TIMES EQUAL TO THE REFERENCE RATE PLUS 2.00% PER ANNUM.


 


(E)           BORROWER AGREES TO PAY TO LENDER A COMMISSION (THE “LETTER OF
CREDIT COMMISSION”) OF 1.5% PER ANNUM UPON THE UNDRAWN FACE AMOUNT OF EACH
LETTER OF CREDIT ISSUED BY LENDER OUTSTANDING FROM TIME TO TIME.  THE LETTER OF
CREDIT COMMISSION FOR EACH LETTER OF CREDIT SHALL BE PAYABLE IN ADVANCE: (1) ON
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT FOR THE INITIAL PERIOD FROM THE
DATE OF ISSUANCE THROUGH, TO AND INCLUDING THE DAY PRECEDING THE IMMEDIATELY
FOLLOWING QUARTERLY PAYMENT DATE; AND (2) ON EACH QUARTERLY PAYMENT DATE
FOLLOWING SUCH ISSUANCE DATE FOR THE FOLLOWING QUARTER (OR, ANY LESSER PERIOD IF
THE RELEVANT LETTER OF CREDIT IS SCHEDULED TO EXPIRE PRIOR TO THE END OF SUCH
QUARTER).  BORROWER FURTHER AGREES TO PAY TO LENDER ALL REASONABLE AND CUSTOMARY
CHARGES, FEES AND EXPENSES WHICH LENDER MAY GENERALLY ASSESS TO ITS CUSTOMERS IN
CONNECTION WITH, AND ANY AND ALL EXPENSES WHICH LENDER MAY PAYOR INCUR IN
CONNECTION WITH, THE ISSUANCE, EXTENSION, AMENDMENT OR PAYMENT OF ANY LETTER OF
CREDIT.


 


(F)            THE RIGHTS OF LENDER AGAINST BORROWER HEREUNDER SHALL BE IN
ADDITION TO ALL RIGHTS UNDER (AND SHALL CONTROL OVER ANY CONFLICT UNDER) ANY
LETTER OF CREDIT APPLICATION.


 


5.             INTEREST.  BORROWER AGREES TO PAY INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT OF EACH LOAN AT THE RATES AND AT THE TIMES SPECIFIED IN THE
NOTE EVIDENCING SUCH LOAN.  EACH CHANGE IN THE INTEREST RATES DUE TO A CHANGE IN
THE REFERENCE RATE SHALL TAKE EFFECT SIMULTANEOUSLY WITH THE CORRESPONDING
CHANGE IN THE REFERENCE RATE.  INTEREST MAY BE CHARGED TO BORROWER’S LOAN
ACCOUNT AS AN ADVANCE AT LENDER’S OPTION, WHETHER OR NOT BORROWER THEN HAS A
RIGHT TO OBTAIN AN ADVANCE PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


6.             SET-OFF; ETC.  UPON THE OCCURRENCE OF A DEFAULT OR AN EVENT OF
DEFAULT, LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, WITHOUT
NOTICE TO BORROWER (ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY BORROWER), TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING
BY LENDER OR ANY PARTICIPANT TO OR FOR THE CREDIT OR THE ACCOUNT OF BORROWER,
ANY AMOUNTS HELD IN ANY ACCOUNT MAINTAINED AT LENDER OR ANY PARTICIPANT, AGAINST
ANY AND ALL AMOUNTS WHICH MAY BE OWED TO LENDER OR ANY PARTICIPANT BY BORROWER
WHETHER IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE AND IRRESPECTIVE OF
WHETHER BORROWER SHALL HAVE MADE ANY REQUESTS UNDER THIS AGREEMENT.


 


7.             COLLECTION.


 


(A)           AT ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER
MAY NOTIFY ACCOUNT DEBTORS ON THE RECEIVABLES (THE “CUSTOMERS”) AT ANY TIME THAT
RECEIVABLES HAVE BEEN ASSIGNED TO LENDER AND COLLECT THEM DIRECTLY IN LENDER’S
OWN NAME BUT UNLESS AND UNTIL LENDER DOES SO OR GIVES BORROWER OTHER
INSTRUCTIONS, BORROWER SHALL MAKE COLLECTION FOR LENDER AT BORROWER’S SALE COST
AND EXPENSE.  FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL
DELIVER TO LENDER ALL FULL AND PARTIAL PAYMENTS ARISING FROM THE SALE OR OTHER
DISPOSITION OF COLLATERAL RECEIVED BY BORROWER THEIR ORIGINAL FORM, EXCEPT FOR
ENDORSEMENT WHERE NECESSARY.  UNTIL SUCH PAYMENTS ARE SO DELIVERED TO LENDER,
SUCH PAYMENTS SHALL BE HELD IN TRUST BY BORROWER FOR AND AS LENDER’S PROPERTY
AND SHALL NOT BE COMMINGLED WITH ANY FUNDS OF BORROWER.  THE NET AMOUNT RECEIVED
BY LENDER AS PROCEEDS


 

13

--------------------------------------------------------------------------------


 


ARISING FROM THE SALE OR OTHER DISPOSITION OF COLLATERAL WILL BE CREDITED BY
LENDER TO BORROWER’S LOAN ACCOUNT (SUBJECT TO FINAL COLLECTION THEREOF) AFTER
ALLOWING THE NUMBER OF DAYS REQUIRED BY THE APPLICABLE BANK FOR COLLECTION OF
CHECKS AND OTHER INSTRUMENTS.  ON AND AFTER THE EFFECTIVE DATE OF REVISED
ARTICLE 9, BORROWER, FOR PURPOSES OF THE SECURITY INTEREST GRANTED PURSUANT TO
THIS AGREEMENT, HAS GRANTED TO THE LENDER A DIRECT SECURITY INTEREST IN ALL
DEPOSIT ACCOUNTS CONSTITUTING PART OF THE COLLATERAL AND SUCH DEPOSIT ACCOUNTS
ARE NOT CLAIMED MERELY AS PROCEEDS OF OTHER COLLATERAL.


 


8.             WARRANTY AS TO COLLATERAL.  BORROWER WARRANTS THAT:


 


(A)           ALL RECEIVABLES LISTED IN BORROWER’S FINANCIAL STATEMENTS OR
SCHEDULES WILL, WHEN BORROWER DELIVERS SUCH FINANCIAL STATEMENTS OR THE
SCHEDULES TO LENDER, BE BONA FIDE EXISTING OBLIGATIONS CREATED BY THE SALE AND
ACTUAL DELIVERY OF GOODS OR THE RENDITION OF SERVICES TO CUSTOMERS IN THE
ORDINARY COURSE OF BUSINESS, WHICH BORROWER THEN OWNS FREE OF ANY SECURITY
INTEREST EXCEPT FOR THE SECURITY INTEREST IN FAVOR OF LENDER CREATED BY THIS
AGREEMENT AND WHICH ARE THEN UNCONDITIONALLY OWING TO BORROWER WITHOUT DEFENSE,
OFFSET OR COUNTERCLAIM; AND


 


(B)           ALL INVENTORY AND EQUIPMENT IS AND SHALL BE OWNED BY BORROWER,
FREE OF ANY SECURITY INTEREST EXCEPT FOR THE SECURITY INTEREST OF LENDER CREATED
BY THIS AGREEMENT OR SECURITY INTERESTS PERMITTED BY PARAGRAPH 18(C).


 

Lender’s rights to and security interest in the Collateral will not be impaired
by the ineligibility of any such Collateral for Advances and will continue to be
effective until all Obligations chargeable to Borrower’s loan account have been
fully satisfied.

 


9.             POWER OF ATTORNEY.  BORROWER APPOINTS LENDER, OR ANY OTHER PERSON
WHOM LENDER MAY FROM TIME TO TIME DESIGNATE, AS BORROWER’S ATTORNEY WITH POWER:
(A) TO ENDORSE BORROWER’S NAME ON ANY CHECKS, NOTES, ACCEPTANCES, DRAFTS OR
OTHER FORMS OF PAYMENT OR SECURITY THAT MAY COME INTO LENDER’S POSSESSION;
(B) TO SIGN BORROWER’S NAME ON ANY INVOICE OR BILL OF LADING RELATING TO ANY
RECEIVABLES, ON DRAFTS AGAINST CUSTOMERS, ON SCHEDULES AND CONFIRMATORY
ASSIGNMENTS OF RECEIVABLES, ON NOTICES OF ASSIGNMENT, FINANCING STATEMENTS AND
AMENDMENTS UNDER THE COMMERCIAL CODE AND OTHER PUBLIC RECORDS, ON VERIFICATIONS
OF ACCOUNTS AND ON NOTICES TO CUSTOMERS; (C) TO NOTIFY THE POST OFFICE
AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY OF BORROWER’S MAIL TO AN ADDRESS
DESIGNATED BY LENDER; (D) TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL ADDRESSED TO
BORROWER; (E) TO SEND REQUESTS FOR VERIFICATION OF ACCOUNTS TO CUSTOMERS; AND
(T) TO DO ALL THINGS NECESSARY TO CARRY OUT THIS AGREEMENT; PROVIDED, HOWEVER,
THAT THE POWERS SPECIFIED IN CLAUSES (C) AND (D) ABOVE MAY BE EXERCISED ONLY
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT. BORROWER RATIFIES AND APPROVES ALL
ACTS OF THE ATTORNEY TAKEN WITHIN THE SCOPE OF THIS POWER OF ATTORNEY.  NEITHER
LENDER NOR THE ATTORNEY WILL BE LIABLE FOR ANY ACTS OF COMMISSION OR OMISSION
NOR FOR ANY ERROR IN JUDGMENT OR MISTAKE OF FACT OR LAW.  THIS POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE SO LONG AS ANY RECEIVABLE IN WHICH
LENDER HAS A SECURITY INTEREST OR ANY OBLIGATION REMAINS UNPAID.  BORROWER
WAIVES PRESENTMENT AND PROTEST OF ALL INSTRUMENTS AND NOTICE THEREOF, NOTICE OF
DEFAULT AND DISHONOR AND ALL OTHER NOTICES TO WHICH BORROWER MAY OTHERWISE BE
ENTITLED.


 


10.          LOCATION OF COLLATERAL.  BORROWER WARRANTS THAT ITS CHIEF EXECUTIVE
OFFICE IS AT THE ADDRESS STATED IN THE OPENING PARAGRAPH OF THIS AGREEMENT AND
THAT ITS BOOKS AND RECORDS


 

14

--------------------------------------------------------------------------------


 


CONCERNING RECEIVABLES ARE LOCATED THERE.  BORROWER’S INVENTORY, EQUIPMENT AND
OTHER GOODS ARE AT THE LOCATION OR LOCATIONS AS DESIGNATED ON SCHEDULE C ANNEXED
HERETO.  BORROWER SHALL IMMEDIATELY NOTIFY LENDER IF ANY ADDITIONAL LOCATIONS
FOR COLLATERAL ARE SUBSEQUENTLY ESTABLISHED.  BORROWER SHALL NOT CHANGE THE
LOCATION OF ITS CHIEF EXECUTIVE OFFICE, THE PLACE WHERE IT KEEPS ITS BOOKS AND
RECORDS, OR THE LOCATION OF ANY COLLATERAL (EXCEPT FOR SALES OF INVENTORY OR
OBSOLETE EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS) UNTIL BORROWER HAS
OBTAINED THE WRITTEN CONSENT OF LENDER AND ALL NECESSARY FILINGS HAVE BEEN MADE
AND OTHER ACTIONS TAKEN TO CONTINUE THE PERFECTION OF LENDER’S SECURITY INTEREST
IN SUCH NEW LOCATION.  LENDER’S SECURITY INTEREST ATTACHES TO ALL THE COLLATERAL
WHEREVER LOCATED, AND THE FAILURE OF BORROWER TO INFORM LENDER OF THE LOCATION
OF ANY ITEM OR ITEMS OF COLLATERAL SHALL NOT IMPAIR LENDER’S SECURITY INTEREST
THEREIN.  BORROWER’S STATE OF ORGANIZATION IS THE STATE SET FORTH IN THE
PREAMBLE HERETO AND SUCH STATE HAS BEEN ITS STATE OF ORGANIZATION SINCE THE DATE
OF BORROWER’S ORGANIZATION.  BORROWER WILL NOT CHANGE ITS STATE OF ORGANIZATION
FROM SUCH STATE WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO LENDER, LENDER HAS
GIVEN ITS WRITTEN CONSENT TO SUCH CHANGE, AND BORROWER HAS DELIVERED TO LENDER
ACKNOWLEDGEMENT COPIES OF FINANCING STATEMENTS FILED WHERE APPROPRIATE TO
CONTINUE THE PERFECTION OF LENDER’S SECURITY INTEREST AS A FIRST PRIORITY
SECURITY INTEREST THEREIN.


 


11.          OWNERSHIP AND PROTECTION OF COLLATERAL.  BORROWER WARRANTS,
REPRESENTS AND COVENANTS TO LENDER THAT THE COLLATERAL IS NOW AND, SO LONG AS
BORROWER IS OBLIGATED TO LENDER, WILL BE, OWNED BY BORROWER FREE AND CLEAR OF
ALL SECURITY INTERESTS EXCEPT FOR THE SECURITY INTEREST IN FAVOR OF LENDER
CREATED BY THIS AGREEMENT AND EXCEPT THE SECURITY INTERESTS, IF ANY, PERMITTED
BY PARAGRAPH 18(C).  BORROWER WILL NOT SELL, LEASE OR OTHERWISE DISPOSE OF THE
COLLATERAL, OR ATTEMPT SO TO DO (EXCEPT FOR SALES IN THE ORDINARY COURSE OF
BUSINESS OF INVENTORY OR OBSOLETE EQUIPMENT) WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER AND UNLESS THE PROCEEDS OF ANY SUCH SALE (INCLUDING, WITHOUT
LIMITATION, SALES IN THE ORDINARY COURSE OF BUSINESS OF INVENTORY OR OBSOLETE
EQUIPMENT) ARE DEPOSITED IN BORROWER’S “MAIN OPERATING ACCOUNT” DESCRIBED IN THE
CASH MANAGEMENT AGREEMENT.  AFTER THE OCCURRENCE OF A DEFAULT OR AN EVENT OF
DEFAULT, LENDER WILL AT ALL TIMES HAVE THE RIGHT TO TAKE PHYSICAL POSSESSION OF
ANY TANGIBLE COLLATERAL AND TO MAINTAIN SUCH POSSESSION ON BORROWER’S PREMISES
OR TO REMOVE THE SAME OR ANY PART THEREOF TO SUCH OTHER PLACES AS LENDER MAY
WISH. IF LENDER EXERCISES LENDER’S RIGHT TO TAKE POSSESSION OF SUCH COLLATERAL,
BORROWER SHALL ON LENDER’S DEMAND, ASSEMBLE THE SAME AND MAKE IT AVAILABLE TO
LENDER AT A PLACE REASONABLY CONVENIENT TO LENDER.  BORROWER SHALL AT ALL TIMES
KEEP THE EQUIPMENT CONSTITUTING COLLATERAL IN GOOD CONDITION AND REPAIR.  ALL
EXPENSES OF PROTECTING, STORING, WAREHOUSING, INSURING, HANDLING AND SHIPPING OF
THE COLLATERAL, ALL COSTS OF KEEPING THE COLLATERAL FREE OF ANY SECURITY
INTERESTS PROHIBITED BY THIS AGREEMENT AND OF REMOVING THE SAME IF THEY SHOULD
ARISE, AND ANY AND ALL EXCISE, PROPERTY, SALES AND USE TAXES IMPOSED BY ANY
STATE, FEDERAL OR LOCAL AUTHORITY ON ANY OF THE COLLATERAL OR IN RESPECT OF THE
SALE THEREOF, SHALL BE BORNE AND PAID BY BORROWER AND IF BORROWER FAILS TO
PROMPTLY PAY ANY THEREOF WHEN DUE, LENDER MAY, AT ITS OPTION, BUT SHALL NOT BE
REQUIRED TO, PAY THE SAME AND CHARGE BORROWER’S LOAN ACCOUNT THEREFOR. BORROWER
AGREES TO RENEW ALL INSURANCE REQUIRED BY THIS PARAGRAPH 11 OR PARAGRAPH 13 AT
LEAST 30 DAYS PRIOR TO ITS EXPIRATION.


 


12.          PERFECTION OF SECURITY INTEREST.  BORROWER AGREES TO EXECUTE SUCH
FINANCING STATEMENTS TOGETHER WITH ANY AND ALL OTHER INSTRUMENTS OR DOCUMENTS
AND TAKE SUCH OTHER ACTION, INCLUDING DELIVERY, AS MAY BE REQUIRED TO CREATE,
EVIDENCE, PERFECT AND MAINTAIN LENDER’S SECURITY INTEREST IN THE COLLATERAL AND
BORROWER SHALL NOT IN ANY MANNER DO ANY ACT OR OMIT TO DO ANY ACT WHICH WOULD IN
ANY MANNER IMPAIR OR INVALIDATE LENDER’S SECURITY INTEREST IN THE COLLATERAL OR
THE PERFECTION THEREOF.  BORROWER WILL COOPERATE WITH LENDER IN OBTAINING
CONTROL WITH RESPECT TO


 

15

--------------------------------------------------------------------------------


 


COLLATERAL CONSISTING OF DEPOSIT ACCOUNTS, INVESTMENT PROPERTY, LETTER OF CREDIT
RIGHTS, AND ELECTRONIC CHATTEL PAPER.  WHERE COLLATERAL IS IN THE POSSESSION OF
A THIRD PARTY, BORROWER WILL JOIN WITH LENDER IN NOTIFYING SUCH THIRD PARTY OF
LENDER’S SECURITY INTEREST AND IN OBTAINING AN ACKNOWLEDGEMENT FROM SUCH THIRD
PARTY THAT IT IS HOLDING SUCH COLLATERAL FOR THE BENEFIT OF THE LENDER.


 


13.          INSURANCE.  BORROWER SHALL MAINTAIN INSURANCE COVERAGE ON ANY
COLLATERAL INCLUDING RECEIVABLES AND OTHER RIGHTS TO PAYMENT WITH SUCH
COMPANIES, AGAINST SUCH HAZARDS, AND IN SUCH AMOUNTS AS MAY FROM TIME TO TIME BE
ACCEPTABLE TO LENDER AND SHALL DELIVER SUCH POLICIES OR COPIES THEREOF TO LENDER
WITH SATISFACTORY LENDER’S LOSS PAYABLE ENDORSEMENTS NAMING LENDER.  EACH POLICY
OF INSURANCE SHALL CONTAIN A CLAUSE REQUIRING THE INSURER TO GIVE NOT LESS THAN
30 DAYS PRIOR WRITTEN NOTICE TO LENDER IN THE EVENT OF ANY ANTICIPATED
CANCELLATION OF THE POLICY FOR ANY REASON AND A CLAUSE THAT THE INTEREST OF
LENDER SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR NEGLECT OF BORROWER
NOR BY THE OCCUPATION OF THE PREMISES WHEREIN SUCH COLLATERAL IS LOCATED FOR
PURPOSES MORE HAZARDOUS THAN ARE PERMITTED BY SAID POLICY.  BORROWER WILL
MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE WITH RESPECT
TO ITS PROPERTIES AND BUSINESS AGAINST SUCH CASUALTIES AND CONTINGENCIES OF SUCH
TYPES (WHICH MAY INCLUDE, WITHOUT LIMITATION, PUBLIC AND PRODUCT LIABILITY,
LARCENY, EMBEZZLEMENT, OR OTHER CRIMINAL MISAPPROPRIATION INSURANCE) AND IN SUCH
AMOUNTS AS MAY FROM TIME TO TIME BE REQUIRED BY LENDER.


 


14.          BORROWER’S LOAN ACCOUNT.  LENDER MAY CHARGE TO BORROWER’S LOAN
ACCOUNT AT ANY TIME THE AMOUNTS OF ALL OBLIGATIONS (AND INTEREST, IF ANY,
THEREON) OWING BY BORROWER TO LENDER, INCLUDING (WITHOUT LIMITATION) LOANS,
ADVANCES, THE TERM LOANS, THE LETTERS OF CREDIT OBLIGATIONS, DEBTS, LIABILITIES,
OBLIGATIONS ACQUIRED BY PURCHASE, ASSIGNMENT OR PARTICIPATION AND ALL OTHER
OBLIGATIONS, WHENEVER ARISING, WHETHER ABSOLUTE OR CONTINGENT AND WHETHER DUE OR
TO BECOME DUE; ALSO THE AMOUNT OF ALL COSTS AND EXPENSES AND ALL ATTORNEYS’ FEES
AND LEGAL EXPENSES INCURRED IN CONNECTION WITH EFFORTS MADE TO ENFORCE PAYMENT
OF SUCH OBLIGATIONS, OR TO OBTAIN PAYMENT OF ANY RECEIVABLES, OR THE FORECLOSURE
OF ANY COLLATERAL OR IN THE PROSECUTION OR DEFENSE OF ANY ACTIONS OR PROCEEDINGS
RELATING IN ANY WAY TO THIS AGREEMENT WHETHER OR NOT SUIT IS COMMENCED,
INCLUDING REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES INCURRED IN CONNECTION
WITH ANY APPEAL OF A LOWER COURT’S ORDER OR JUDGMENT; AND ALSO THE AMOUNTS OF
ALL UNPAID TAXES AND THE LIKE, OWING BY BORROWER TO ANY GOVERNMENTAL AUTHORITY
OR REQUIRED TO BE DEPOSITED BY BORROWER, WHICH LENDER PAYS OR DEPOSITS FOR
BORROWER’S ACCOUNT. ALL SUMS AT ANY TIME STANDING TO BORROWER’S CREDIT ON
LENDER’S BOOKS AND ALL OF BORROWER’S PROPERTY AT ANY TIME IN LENDER’S POSSESSION
OR UPON OR IN WHICH LENDER HAS A SECURITY INTEREST, MAY BE HELD BY LENDER AS
SECURITY FOR ALL OBLIGATIONS WHICH ARE CHARGEABLE TO BORROWER’S LOAN ACCOUNT. 
SUBJECT TO THE FOREGOING, LENDER, AT BORROWER’S REQUEST, WILL REMIT TO BORROWER
ANY NET BALANCE STANDING TO BORROWER’S CREDIT ON LENDER’S BOOKS.  LENDER WILL
ACCOUNT TO BORROWER MONTHLY AND EACH MONTHLY ACCOUNTING WILL BE FULLY BINDING ON
BORROWER, UNLESS, WITHIN SIXTY (60) DAYS THEREAFTER, BORROWER GIVES LENDER
SPECIFIC WRITTEN NOTICE OF EXCEPTIONS.  ALL DEBIT BALANCES IN BORROWER’S LOAN
ACCOUNT WILL BEAR INTEREST AS PROVIDED IN PARAGRAPH 5 OF THIS AGREEMENT.


 


15.          PARTICIPATIONS.  IF ANY PERSON SHALL ACQUIRE A PARTICIPATION IN ANY
LOAN OR THE LETTER OF CREDIT OBLIGATIONS, BORROWER HEREBY GRANTS TO ANY SUCH
PERSON HOLDING A PARTICIPATION, AND SUCH PERSON SHALL HAVE AND IS HEREBY GIVEN A
CONTINUING SECURITY INTEREST IN ANY MONEY, SECURITIES AND OTHER PROPERTY OF
BORROWER IN THE CUSTODY OR POSSESSION OF SUCH PARTICIPANT, INCLUDING THE RIGHT
OF SET-OFF AS FULLY AS IF SUCH PARTICIPANT HAD LENT DIRECTLY TO BORROWER THE
AMOUNT OF SUCH PARTICIPATION.

 

16

--------------------------------------------------------------------------------



 


16.          GENERAL REPRESENTATIONS AND WARRANTIES.  TO INDUCE LENDER TO MAKE
ADVANCES AND THE TERM LOANS HEREUNDER, BORROWER MAKES THE FOLLOWING
REPRESENTATIONS AND WARRANTIES, ALL OF WHICH SHALL SURVIVE THE OCCURRENCE OF THE
CLOSING DATE, THE MAKING OF THE INITIAL ADVANCE AND THE TERM LOANS AND THE
ISSUING OF THE LETTERS OF CREDIT:


 


(A)           BORROWER IS A CORPORATION DULY ORGANIZED, EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF MINNESOTA, HAS POWER TO OWN ITS PROPERTY
AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, AND IS DULY QUALIFIED TO DO
BUSINESS IN ALL STATES IN WHICH THE NATURE OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION.


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE PERFORMANCE BY BORROWER OF FITS OBLIGATIONS HEREUNDER AND
THEREUNDER DO NOT AND WILL NOT CONFLICT WITH ANY PROVISION OF LAW, OR OF THE
CHARTER OR BYLAWS OF BORROWER, OR OF ANY AGREEMENT BINDING UPON BORROWER.


 


(C)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY OFFICIAL ACTION BY THE
BOARD OF DIRECTORS AND SHAREHOLDERS OF BORROWER; AND THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS HAVE IN FACT BEEN DULY EXECUTED AND DELIVERED BY BORROWER
AND CONSTITUTE ITS LAWFUL AND BINDING OBLIGATIONS, LEGALLY ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(D)           THERE IS NO ACTION, SUIT OR PROCEEDING AT LAW OR EQUITY, OR BEFORE
OR BY ANY FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION,
BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, PENDING OR, TO
THE KNOWLEDGE OF BORROWER, THREATENED AGAINST BORROWER OR THE PROPERTY OF
BORROWER WHICH, IF DETERMINED ADVERSELY, WOULD BE A MATERIAL ADVERSE OCCURRENCE
OR WOULD AFFECT THE ABILITY OF BORROWER TO PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS; AND BORROWER IS NOT IN DEFAULT WITH RESPECT TO ANY FINAL
JUDGMENT, WRIT, INJUNCTION, DECREE, RULE OR REGULATION OF ANY COURT OR FEDERAL,
STATE, LOCAL OR OTHER GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY
OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, WHERE THE EFFECT OF SUCH DEFAULT WOULD
BE A MATERIAL ADVERSE OCCURRENCE.


 


(E)           THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT, AND
THE PAYMENT OF THE LOANS AND INTEREST THEREON, IS NOT, AND WILL NOT BE, SUBJECT
TO THE JURISDICTION, APPROVAL OR CONSENT OF ANY FEDERAL, STATE OR LOCAL
REGULATORY BODY OR ADMINISTRATIVE AGENCY.


 


(F)            EXCEPT AS SET FORTH ON SCHEDULE D ATTACHED HERETO, ALL OF THE
ASSETS OF BORROWER ARE FREE AND CLEAR OF SECURITY INTERESTS.


 


(G)           BORROWER HAS FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS WHICH,
TO THE KNOWLEDGE OF BORROWER, ARE REQUIRED TO BE FILED, AND BORROWER HAS PAID
ALL TAXES SHOWN ON SUCH RETURNS AND ALL ASSESSMENTS WHICH ARE DUE.  BORROWER HAS
MADE ALL REQUIRED WITHHOLDING DEPOSITS.  FEDERAL INCOME TAX RETURNS OF BORROWER
HAVE BEEN EXAMINED AND APPROVED OR ADJUSTED BY THE APPLICABLE TAXING AUTHORITIES
OR CLOSED BY APPLICABLE STATUTES FOR ANY FISCAL YEARS PRIOR TO AND INCLUDING THE
FISCAL YEAR ENDED ON DECEMBER 31, 1991.  BORROWER DOES NOT HAVE KNOWLEDGE OF ANY
OBJECTIONS TO OR CLAIMS FOR ADDITIONAL TAXES BY

 

17

--------------------------------------------------------------------------------


 


FEDERAL, STATE OR LOCAL TAXING AUTHORITIES FOR SUBSEQUENT YEARS WHICH WOULD BE A
MATERIAL ADVERSE OCCURRENCE.


 


(H)           BORROWER HAS FURNISHED TO LENDER THE FINANCIAL STATEMENTS
DESCRIBED ON SCHEDULE E ATTACHED HERETO.  THESE STATEMENTS WERE PREPARED IN
ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE FINANCIAL CONDITION OF BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES.  THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
CONDITION OF BORROWER, FINANCIAL OR OTHERWISE, SINCE THE DATE OF THE MOST RECENT
OF SUCH FINANCIAL STATEMENTS.


 


(I)            THE VALUE OF THE ASSETS AND PROPERTIES OF BORROWER AT A FAIR
VALUATION AND AT THEIR THEN PRESENT FAIR SALABLE VALUE IS AND, AFTER GIVING
EFFECT TO ANY PENDING ADVANCE AND THE APPLICATION OF THE AMOUNT ADVANCED, WILL
BE MATERIALLY GREATER THAN ITS TOTAL LIABILITIES, INCLUDING CONTINGENT
OBLIGATIONS, AND BORROWER HAS (AND HAS NO REASON TO BELIEVE THAT IT WILL NOT
HAVE) CAPITAL SUFFICIENT TO PAY ITS LIABILITIES, INCLUDING CONTINGENT
OBLIGATIONS, AS THEY BECOME DUE.


 


(J)            BORROWER IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW RELATING
TO POLLUTION CONTROL AND ENVIRONMENTAL REGULATIONS IN THE RESPECTIVE
JURISDICTIONS WHERE BORROWER IS PRESENTLY DOING BUSINESS OR CONDUCTING
OPERATIONS.


 


(K)           ALL AMOUNTS OBTAINED PURSUANT TO ADVANCES WILL BE USED FOR
BORROWER’S WORKING CAPITAL PURPOSES AND TO FINANCE CAPITAL EXPENDITURES
PERMITTED TO MADE PURSUANT HERETO.  THE TERM LOAN A PROCEEDS WILL BE USED SOLELY
TO PARTIALLY FINANCE THE PROJECT COSTS AND THE TERM LOAN B PROCEEDS WILL BE USED
SOLELY TO PARTIALLY FINANCE THE CARD CLUB SUPPLY COSTS.  NO PART OF ANY LOAN
SHALL BE USED AT ANY TIME BY BORROWER TO PURCHASE OR CARRY MARGIN STOCK (WITHIN
THE MEANING OF REGULATION U PROMULGATED BY THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM) OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK.  BORROWER IS NOT ENGAGED PRINCIPALLY, OR AS ONE OF
ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSES
OF PURCHASING OR CARRYING ANY SUCH MARGIN STOCK.  NO PART OF THE PROCEEDS OF ANY
LOAN WILL BE USED BY BORROWER FOR ANY PURPOSE WHICH VIOLATES, OR WHICH IS
INCONSISTENT WITH, ANY REGULATIONS PROMULGATED BY THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.


 


(L)            EXCEPT FOR THE TRADEMARKS, PATENTS, COPYRIGHTS AND FRANCHISE
RIGHTS LISTED ON SCHEDULE F ATTACHED HERETO, BORROWER IS NOT THE OWNER OF ANY
PATENT, TRADEMARK, COPYRIGHT OR FRANCHISE RIGHTS.  BORROWER IS NOT AN
“INVESTMENT COMPANY”, OR AN “AFFILIATED PERSON” OF, OR A “PROMOTER” OR
“PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED
IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  THE MAKING OF THE LOANS, THE
APPLICATION OF THE PROCEEDS AND REPAYMENT THEREOF BY BORROWER AND THE
PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT VIOLATE
ANY PROVISION OF SAID ACT, OR ANY RULE, REGULATION OR ORDER ISSUED BY THE
SECURITIES AND EXCHANGE COMMISSION THEREUNDER.


 


(M)          (I) EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE PROVISIONS OF ERISA AND THE CODE; (II) THE AGGREGATE PRESENT VALUE OF
ALL ACCRUED VESTED BENEFITS UNDER ALL PLANS (CALCULATED ON THE BASIS OF THE
ACTUARIAL ASSUMPTIONS SPECIFIED IN THE MOST RECENT ACTUARIAL VALUATION FOR SUCH
PLANS) DID NOT EXCEED AS OF THE DATE OF THE MOST


 

18

--------------------------------------------------------------------------------


 


RECENT ACTUARIAL VALUATION FOR SUCH PLANS THE FAIR MARKET VALUE OF THE ASSETS OF
SUCH PLANS ALLOCABLE TO SUCH BENEFITS; (III) BORROWER IS NOT AWARE OF ANY
INFORMATION SINCE THE DATE OF SUCH VALUATIONS WHICH WOULD MATERIALLY AFFECT THE
INFORMATION CONTAINED THEREIN; (IV) NO PLAN WHICH IS SUBJECT TO PART 3 OF
SUBTITLE B OF TITLE I OF ERISA OR SECTION 412 OF THE CODE HAS INCURRED AN
ACCUMULATED FUNDING DEFICIENCY, AS THAT TERM IS DEFINED IN SECTION 302 OF ERISA
OR SECTION 412 OF THE CODE (WHETHER OR NOT WAIVED); (V) NO LIABILITY TO THE PBGC
(OTHER THAN REQUIRED PREMIUMS WHICH HAVE BECOME DUE AND PAYABLE, ALL OF WHICH
HAVE BEEN PAID) HAS BEEN INCURRED WITH RESPECT TO ANY PLAN, AND THERE HAS NOT
BEEN ANY REPORTABLE EVENT WHICH PRESENTS A MATERIAL RISK OF TERMINATION OF ANY
PLAN BY THE PBGC; AND (VI) BORROWER HAS NOT ENGAGED IN A TRANSACTION WHICH WOULD
SUBJECT IT TO TAX, PENALTY OR LIABILITY FOR PROHIBITED TRANSACTIONS IMPOSED BY
ERISA OR THE CODE. BORROWER DOES NOT CONTRIBUTE TO ANY MULTIEMPLOYER PLAN.


 


(N)           THE NUMBER OF SHARES AND CLASSES OF THE CAPITAL STOCK OF BORROWER
AND THE OWNERSHIP THEREOF ARE ACCURATELY SET FORTH ON SCHEDULE G ATTACHED
HERETO.  BORROWER HAS NOT: (I) ISSUED ANY UNREGISTERED SECURITIES IN VIOLATION
OF THE REGISTRATION REQUIREMENTS OF SECTION 5 OF THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER LAW; OR (II) VIOLATED ANY RULE, REGULATION OR REQUIREMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, IN EITHER CASE WHERE THE EFFECT OF SUCH VIOLATION WOULD BE A
MATERIAL ADVERSE OCCURRENCE.  NO PROCEEDS OF THE ADVANCES WILL BE USED TO
ACQUIRE ANY SECURITY IN ANY TRANSACTION WHICH IS SUBJECT TO SECTION 13(D) OR
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(O)           EXCEPT AS SET FORTH ON SCHEDULE H ATTACHED HERETO, BORROWER DOES
NOT HAVE ANY CONTINGENT OBLIGATIONS.


 


(P)           BORROWER HAS CONDUCTED A COMPREHENSIVE REVIEW AND ASSESSMENT OF
ITS COMPUTER APPLICATIONS AND HAS MADE INQUIRY OF BORROWER’S MATERIAL SUPPLIERS,
VENDORS AND CUSTOMERS WITH RESPECT TO THE YEAR 2000 PROBLEM AND, BASED UPON SUCH
REVIEW, BORROWER REASONABLY BELIEVES THAT THE YEAR 2000 PROBLEM HAS NOT RESULTED
IN AND WILL NOT RESULT IN A MATERIAL ADVERSE CHANGE IN BORROWER’S BUSINESS,
CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PROPERTIES OR PROSPECTS, OR
ABILITY TO REPAY THE OBLIGATIONS.  YEAR 2000 PROBLEM MEANS THE RISK THAT
COMPUTER APPLICATIONS USED BY ANY PERSON MAY BE UNABLE TO RECOGNIZE THE PERFORM
PROPERLY DATE-SENSITIVE FUNCTIONS INVOLVING CERTAIN DATES PRIOR TO AND ANY DATE
AFTER DECEMBER 31, 1999.


 


(Q)           ALL FACTUAL INFORMATION HERETOFORE OR HEREWITH FURNISHED BY OR ON
BEHALF OF BORROWER TO LENDER FOR PURPOSES OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY IS, AND ALL OTHER SUCH FACTUAL
INFORMATION HEREAFTER FURNISHED BY OR ON BEHALF OF BORROWER TO LENDER WILL BE,
TRUE AND ACCURATE IN EVERY MATERIAL RESPECT ON THE DATE AS OF WHICH SUCH
INFORMATION IS DATED OR CERTIFIED AND NO SUCH INFORMATION CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE A MATERIAL FACT OR ANY FACT NECESSARY TO
MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING.


 


(R)            EACH REPRESENTATION AND WARRANTY SHALL BE DEEMED TO BE RESTATED
AND REAFFIRMED TO LENDER ON AND AS OF THE DATE OF THE MAKING OF EACH ADVANCE AND
EACH DISBURSEMENT OF ANY TERM LOAN PROCEEDS AND OF THE ISSUING OF EACH LETTER OF
CREDIT, AS THE


 

19

--------------------------------------------------------------------------------


 


CASE MAY BE, UNDER THIS AGREEMENT EXCEPT THAT ANY REFERENCE TO THE FINANCIAL
STATEMENTS REFERRED TO IN PARAGRAPH 16(H) SHALL BE DEEMED TO REFER TO THE
FINANCIAL STATEMENTS THEN MOST RECENTLY DELIVERED TO LENDER PURSUANT TO
PARAGRAPHS 17(A)(I) AND (II).


 


(S)           BORROWER IS THE OWNER, IN FEE SIMPLE, OF THE LAND SUBJECT TO NO
SECURITY INTEREST EXCEPT PERMITTED ENCUMBRANCES.


 


(T)            THE UNADVANCED PORTION OF: (I) THE MAXIMUM TERM LOAN A AMOUNT
EQUALS OR EXCEEDS THE SUM OF: (A) THE TOTAL OF ALL REMAINING UNPAID PROJECT
COSTS PLUS (B) $250,000.00; AND THE MAXIMUM TERM LOAN B AMOUNT EQUALS OR EXCEEDS
THE TOTAL OF ALL REMAINING UNPAID CARD CLUB SUPPLY COSTS.


 


17.          AFFIRMATIVE COVENANTS.  BORROWER AGREES THAT IT WILL DO ALL OF THE
FOLLOWING:


 


(A)           FURNISH TO LENDER IN FORM SATISFACTORY TO LENDER:


 

(I)            WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF BORROWER, A
COMPLETE AUDITED FINANCIAL REPORT PREPARED AND CERTIFIED WITHOUT QUALIFICATION
OR EXPLANATORY LANGUAGE BY INDEPENDENT PUBLIC ACCOUNTANTS ON A CONSOLIDATED AND
CONSOLIDATING BASIS FOR BORROWER AND ANY CONSOLIDATED SUBSIDIARIES OF BORROWER;
TOGETHER WITH A COPY OF THE MANAGEMENT LETTER OR MEMORANDUM, IF ANY, DELIVERED
BY SUCH INDEPENDENT PUBLIC ACCOUNTANTS TO BORROWER AND BORROWER’S RESPONSE
THERETO.  IF BORROWER SHALL FAIL TO SUPPLY THE REPORT WITHIN SUCH TIME LIMIT,
LENDER SHALL HAVE THE RIGHT (BUT NOT THE DUTY) TO EMPLOY CERTIFIED PUBLIC
ACCOUNTANTS ACCEPTABLE TO LENDER TO PREPARE SUCH REPORT AT BORROWER’S EXPENSE.

 

(II)           WITHIN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER, A BALANCE
SHEET AND OPERATING FIGURES AS TO THAT QUARTER AND YEAR TO DATE PREPARED IN
ACCORDANCE WITH GAAP ON A CONSOLIDATED AND CONSOLIDATING BASIS FOR BORROWER AND
ANY CONSOLIDATED SUBSIDIARIES OF BORROWER AND CERTIFIED AS CORRECT BY THE CHIEF
FINANCIAL OFFICER OR TREASURER OF BORROWER BUT SUBJECT TO ADJUSTMENTS AS TO
INVENTORIES OR OTHER ITEMS TO WHICH AN OFFICER OF BORROWER DIRECTS ATTENTION IN
WRITING.

 

(III)          WITH THE FINANCIAL STATEMENTS DESCRIBED IN PARAGRAPH 17(A)(I) AND
(II), A COMPLIANCE CERTIFICATE IN THE FORM ATTACHED AS EXHIBIT E CERTIFIED AS
TRUE AND ACCURATE BY THE CHIEF FINANCIAL OFFICER OR TREASURER OF BORROWER.

 

(IV)          BY NO LATER THAN 45 DAYS AFTER THE BEGINNING OF ANY OF BORROWER’S
FISCAL YEARS, PROJECTIONS FOR BORROWER’S THEN CURRENT FISCAL YEAR CONSISTING OF
PROJECTED MONTH END BALANCE SHEETS AND MONTH END AND YEAR TO DATE STATEMENTS OF
EARNINGS AND CASH FLOWS, ALL IN A FORM ACCEPTABLE TO LENDER AND CERTIFIED BY
BORROWER’S CHIEF FINANCIAL OFFICER OR TREASURER AS HAVING BEEN PREPARED IN GOOD
FAITH AND REPRESENTING THE MOST PROBABLE COURSE OF BORROWER’S BUSINESS DURING
SUCH FISCAL YEAR.

 

(V)           IMMEDIATELY UPON AND IN ANY EVENT WITHIN FIVE (5) DAYS AFTER ANY
OFFICER OF BORROWER BECOMES AWARE OF ANY DEFAULT OR EVENT OF DEFAULT, A NOTICE

 

20

--------------------------------------------------------------------------------


 

DESCRIBING THE NATURE THEREOF AND WHAT ACTION BORROWER PROPOSES TO TAKE WITH
RESPECT THERETO.

 

(VI)          AS SOON AS AVAILABLE AND IN EVENT WITHIN TEN (10) DAYS AFTER THE
FILING THEREOF, A COPY OF EACH REPORT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(VII)         IMMEDIATELY UPON BECOMING AWARE OF THE OCCURRENCE, WITH RESPECT TO
ANY PLAN, OF ANY REPORTABLE EVENT OR ANY “PROHIBITED TRANSACTION” (AS DEFINED IN
SECTION 4975 OF THE CODE), A NOTICE SPECIFYING THE NATURE THEREOF AND WHAT
ACTION BORROWER PROPOSES TO TAKE WITH RESPECT THERETO, AND, WHEN RECEIVED,
COPIES OF AND NOTICE FROM PBGC OF INTENTION TO TERMINATE OR HAVE A TRUSTEE
APPOINTED FOR ANY PLAN.

 

(VIII)        FROM TIME TO TIME, AT LENDER’S REQUEST, ANY AND ALL OTHER
MATERIAL, REPORTS, INFORMATION, OR FIGURES REQUIRED BY LENDER.

 


(B)           PERMIT LENDER AND ITS REPRESENTATIVES ACCESS TO, AND THE RIGHT TO
MAKE COPIES OF, THE BOOKS, RECORDS, AND PROPERTIES OF BORROWER AT ALL REASONABLE
TIMES, INCLUDING, WITHOUT LIMITATION, THOSE PERTAINING TO THE PROJECT; AND
PERMIT LENDER AND ITS REPRESENTATIVES TO DISCUSS BORROWER’S FINANCIAL MATTERS
WITH OFFICERS OF BORROWER AND WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
(AND, BY THIS PROVISION, BORROWER AUTHORIZES ITS INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT TO PARTICIPATE IN SUCH DISCUSSIONS).


 


(C)           PAY WHEN DUE ALL TAXES, ASSESSMENTS, AND OTHER LIABILITIES AGAINST
IT OR ITS PROPERTIES INCLUDING, WITHOUT LIMITATION, AN PROJECT COSTS AND CARD
CLUB SUPPLY COSTS EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH AND FOR
WHICH AN ADEQUATE RESERVE HAS BEEN ESTABLISHED; BORROWER SHALL MAKE ALL
WITHHOLDING PAYMENTS WHEN DUE.


 


(D)           PROMPTLY NOTIFY LENDER IN WRITING OF ANY SUBSTANTIAL CHANGE IN
PRESENT MANAGEMENT OF BORROWER.


 


(E)           PAY WHEN DUE ALL AMOUNTS NECESSARY TO FUND IN ACCORDANCE WITH ITS
TERMS ANY PLAN;


 


(F)            COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWS, ACTS, RULES,
REGULATIONS AND ORDERS OF ANY LEGISLATIVE, ADMINISTRATIVE OR JUDICIAL BODY OR
OFFICIAL APPLICABLE TO BORROWER’S BUSINESS OPERATION OR COLLATERAL OR ANY PART
THEREOF; PROVIDED, HOWEVER, THAT BORROWER MAY CONTEST ANY SUCH LAW, ACT, RULE,
REGULATION OR ORDER IN GOOD FAITH BY APPROPRIATE PROCEEDINGS SO LONG AS
(I) BORROWER FIRST NOTIFIES LENDER OF SUCH CONTEST, AND (II) SUCH CONTEST DOES
NOT, IN LENDER’S SOLE DISCRETION, ADVERSELY AFFECT LENDER’S RIGHT OR PRIORITY IN
THE COLLATERAL OR IMPAIR BORROWER’S ABILITY TO PAY THE OBLIGATIONS WHEN DUE.


 


(G)           PROMPTLY NOTIFY LENDER IN WRITING OF: (X) ANY LITIGATION WHICH:
(I) INVOLVES AN AMOUNT IN DISPUTE IN EXCESS OF $50,000.00 WHICH IS NOT COVERED
BY INSURANCE OR, IF COVERED BY INSURANCE, THE INSURER HAS FAILED TO ACCEPT
DEFENSE OF THE LITIGATION OR HAS DONE SO UNDER A RESERVATION OF RIGHTS;
(II) RELATES TO THE MATTERS WHICH ARE THE SUBJECT OF THIS AGREEMENT; OR (III) IF
DETERMINED ADVERSELY TO BORROWER WOULD BE A MATERIAL ADVERSE OCCURRENCE; AND
(Y) ANY ADVERSE DEVELOPMENT IN ANY LITIGATION DESCRIBED IN CLAUSE (X) WHICH
COULD CAUSE A MATERIAL ADVERSE OCCURRENCE.


 

21

--------------------------------------------------------------------------------


 


(H)           MAINTAIN ALL OF BORROWER’S PRIMARY OPERATING ACCOUNTS AT LENDER.


 


(I)            AT ALL TIMES, MAINTAIN THE RATIO OF: (I) BORROWER’S LIABILITIES;
TO (II) TANGIBLE NET WORTH AT NOT GREATER THAN: (I) 1.15 TO 1.00 AT ANY TIME
PRIOR TO OCTOBER 1, 2008; OR (II) 0.75 TO 1.00 AT ANY TIME THEREAFTER.


 


(J)            MAINTAIN BORROWER’S TANGIBLE NET WORTH AT NOT LESS THAN:
$24,000,000.00 AT ALL TIMES.


 


(K)           AT ALL TIMES, KEEP LENDER ADVISED OF THE NAME OF EACH CONTRACTOR
FOR THE PROJECT AND OF THE TYPE OF WORK, MATERIAL OR SERVICES AND THE DOLLAR
AMOUNT COVERED BY THEIR RESPECTIVE CONTRACTS WITH BORROWER OR THE GENERAL
CONTRACTOR.  IF REQUESTED BY LENDER, BORROWER SHALL ALSO FURNISH TO THE LENDER A
COPY OF EACH CONTRACT WITH EACH OF THE CONTRACTORS OR SUB-CONTRACTORS.


 


(L)            INTENTIONALLY OMITTED.


 


(M)          EXPEDITIOUSLY COMPLETE AND FULLY PAY FOR THE DEVELOPMENT AND
CONSTRUCTION OF THE PROJECT IN A GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE
WITH THE CONTRACTS, SUBCONTRACTS AND THE PLANS, AND IN COMPLIANCE WITH ALL
APPLICABLE GOVERNMENTAL REQUIREMENTS, AND ANY APPLICABLE COVENANTS, CONDITIONS,
RESTRICTIONS AND RESERVATIONS, SO THAT COMPLETION OF THE IMPROVEMENTS OCCURS ON
OR BEFORE THE COMPLETION DEADLINE.  BORROWER SHALL CORRECT OR CAUSE TO BE
CORRECTED: (I) ANY DEFECT IN THE IMPROVEMENTS; (II) ANY DEPARTURE IN THE
CONSTRUCTION OF THE IMPROVEMENTS FROM THE PLANS OR GOVERNMENTAL REQUIREMENTS,
AND (III) ANY ENCROACHMENT BY ANY PART 0 F THE IMPROVEMENTS OR ANY OTHER
STRUCTURE LOCATED ON THE LAND ON ANY BUILDING LINE, EASEMENT, PROPERTY LINE OR
RESTRICTED AREA.


 


(N)           DELIVER TO LENDER REVISED, SWORN STATEMENTS OF ESTIMATED PROJECT
COSTS OR CARD CLUB SUPPLY COSTS, AS THE CASE MAY BE, SHOWING CHANGES IN OR
VARIATIONS FROM THE ORIGINAL SWORN CONSTRUCTION COST STATEMENT OR THE APPROVED
CARD CLUB SUPPLY BUDGET, AS SOON AS SUCH CHANGES ARE KNOWN TO BORROWER: BORROWER
SHALL FURNISH LENDER WITH COPIES OF ALL CHANGES OR MODIFICATIONS IN THE PLANS,
CONTRACTS OR SUBCONTRACTS FOR THE PROJECT, PRIOR TO INCORPORATION OF ANY SUCH
CHANGE OR MODIFICATION INTO THE PROJECT, WHETHER OR NOT LENDER’S CONSENT TO SUCH
CHANGE OR MODIFICATION IS REQUIRED. BORROWER SHALL NOT MAKE OR CONSENT TO ANY
CHANGE OR MODIFICATION IN SUCH PLANS, CONTRACTS OR SUBCONTRACTS, AND NO WORK
SHALL BE PERFORMED WITH RESPECT TO ANY SUCH CHANGE OR MODIFICATION, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, IF SUCH CHANGE OR MODIFICATION WOULD IN ANY
MATERIAL WAY ALTER THE DESIGN OR STRUCTURE OF THE PROJECT, OR INCREASE OR
DECREASE THE PROJECT COSTS BY $100,000.00 OR MORE FOR ANY SINGLE CHANGE OR
MODIFICATION, OR IF THE AGGREGATE AMOUNT OF ALL CHANGES AND MODIFICATIONS
EXCEEDS $250,000.00.


 


(O)           UPON COMPLETION OF THE IMPROVEMENTS, AND PRIOR TO THE FINAL
DISBURSEMENT OF TERM LOAN A PROCEEDS TO PAY FOR PROJECT COSTS SHOWN ON THE SWORN
CONSTRUCTION COST STATEMENT, AND AS A CONDITION OF THE SAME, FURNISH THE LENDER
WITH ALL ITEMS REQUIRED TO EVIDENCE COMPLETION, INCLUDING UNCONDITIONAL
OCCUPANCY PERMITS; CERTIFICATION FROM THE CONSTRUCTION MANAGER THAT THE PROJECT
HAS BEEN COMPLETED IN ACCORDANCE WITH THE APPROVED PLANS; AND COPIES OF ALL
LICENSES AND PERMITS REQUIRED FOR OPERATION OF THE PROJECT.


 

22

--------------------------------------------------------------------------------


 


18.          NEGATIVE COVENANTS.  BORROWER AGREES THAT IT WILL NOT DO ANY OF THE
FOLLOWING, WITHOUT FIRST OBTAINING LENDER’S PRIOR WRITTEN CONSENT:


 


(A)           PURCHASE OR REDEEM ANY SHARES OF BORROWER’S CAPITAL STOCK; OR
DECLARE OR PAY ANY DIVIDENDS (OTHER THAN DIVIDENDS PAYABLE IN CAPITAL STOCK); OR
MAKE ANY DISTRIBUTION TO STOCKHOLDERS OF ANY ASSETS OF BORROWER EXCEPT THAT SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AT THE
TIME OF ANY OF THE FOLLOWING DESCRIBED PAYMENTS OR WOULD RESULT THEREFROM,
BORROWER MAY PAY DIVIDENDS PAYABLE FROM BORROWER’S NET INCOME.


 


(B)           INCUR OR PERMIT TO EXIST ANY INTEREST-BEARING INDEBTEDNESS,
SECURED OR UNSECURED, INCLUDING WITHOUT LIMITATION, INDEBTEDNESS FOR MONEY
BORROWED OR CAPITALIZED LEASES, EXCEPT (I) BORROWINGS UNDER THIS AGREEMENT;
(II) BORROWINGS, IF ANY, WHICH ARE EXISTING ON THE DATE OF THIS AGREEMENT AND
WHICH ARE DISCLOSED ON SCHEDULE I ATTACHED HERETO; (III) BORROWING FROM THE
MINNESOTA HORESMAN’S BENEVOLENT & PROTECTIVE ASSOCIATION, INC. SO LONG AS THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SUCH BORROWINGS DOES NOT EXCEED
$750,000.00 AT ANY TIME AND SUCH BORROWINGS ARE UNSECURED AND DO NOT HAVE ANY
PRIORITY OF PAYMENT OVER THE OBLIGATIONS UPON THE OCCURRENCE OF ANY DEFAULT OR
EVENT OF DEFAULT DESCRIBED IN PARAGRAPH 20(D), (E), (F), (G) OR (H);
(IV) CAPITAL LEASES PERMITTED BY PARAGRAPH 18(1) AND THEN ONLY SO LONG AS THE
AGGREGATE BALANCE SHEET AMOUNT, AS DETERMINED IN ACCORDANCE WITH GAAP, DOES NOT
EXCEED $250,000.00 AT ANY TIME; OR (V) PURCHASE MONEY INDEBTEDNESS INCURRED IN
CONNECTION WITH CAPITAL EXPENDITURES PERMITTED BY PARAGRAPH 18(1)(II) SO LONG AS
THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE THEREOF DOES NOT EXCEED $250,000.00
AT ANY TIME.


 


(C)           CREATE OR PERMIT TO EXIST ANY SECURITY INTEREST ON ANY OF
BORROWER’S ASSETS NOW OWNED OR HEREAFTER ACQUIRED EXCEPT: (I) THOSE CREATED IN
LENDER’S FAVOR AND HELD BY LENDER; (II) LIENS OF CURRENT TAXES NOT DELINQUENT OR
TAXES WHICH ARE BEING CONTESTED IN GOOD FAITH FOR WHICH AN ADEQUATE RESERVE HAS
BEEN ESTABLISHED; (III) SECURITY INTERESTS DISCLOSED ON SCHEDULE D ATTACHED
HERETO AND IN THE CASE OF SECURITY INTERESTS DISCLOSED IN PART II OF SCHEDULE D,
SECURING ONLY DEBT OUTSTANDING ON THE DATE OF THIS AGREEMENT AND DISCLOSED ON
SCHEDULE I; PROVIDED, HOWEVER, THAT SECURITY INTERESTS DISCLOSED IN PART I OF
SCHEDULE D ARE PERMITTED ONLY SO LONG AS: (A) BORROWER’S TITLE TO ITS PROPERTY
IS NOT MATERIALLY ADVERSELY AFFECTED; (B) ITS USE OF SUCH PROPERTY IN THE
ORDINARY COURSE OF ITS BUSINESS IS NOT MATERIALLY INTERFERED WITH; (C) ADEQUATE
RESERVES WITH RESPECT THERETO HAVE BEEN SET ASIDE ON BORROWER’S BOOKS IN
ACCORDANCE WITH GAAP; AND (D) IN ALL EVENTS, BORROWER SHALL PAYOR CAUSE TO BE
PAID ALL SUCH SECURED AMOUNTS FORTHWITH UPON THE COMMENCEMENT OF FORECLOSURE OF
ANY SUCH SECURITY INTEREST; OR (IV) SECURITY INTERESTS CREATED IN CONNECTION
WITH PURCHASE MONEY INDEBTEDNESS INCURRED IN CONNECTION WITH THE CAPITAL
EXPENDITURES PERMITTED BY PARAGRAPH 18(1)(II), BUT ONLY TO THE EXTENT THAT:
(A) SUCH SECURITY INTEREST ATTACHES ONLY TO THE EQUIPMENT THEN BEING ACQUIRED BY
BORROWER, DID NOT AND DOES NOT ATTACH TO BORROWER’S CURRENT ASSETS AND DOES NOT
SECURE ANY OTHER INDEBTEDNESS; (B) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AT THE TIME OF THE PROPOSED CREATION OF SUCH SECURITY INTEREST
OR WOULD RESULT THEREFROM; AND/OR (C) NO PORTION OF THE PURCHASE PRICE OF THE
RELEVANT EQUIPMENT HAS BEEN FUNDED BY THE TRADE-IN OR AVAILABLE PROCEEDS ARISING
FROM THE SALE OR OTHER DISPOSITION OF ANY OF BORROWER’S THEN, OR PREVIOUSLY,
OWNED EQUIPMENT.


 

23

--------------------------------------------------------------------------------


 


(D)           EFFECT ANY RECAPITALIZATION; OR BE A PARTY TO ANY MERGER OR
CONSOLIDATION; OR SELL, TRANSFER, CONVEYOR LEASE ALL, OR ANY SUBSTANTIAL PART,
OF ITS PROPERTY WHERE “SUBSTANTIAL” MEANS ANY OF THE LAND (INCLUDING, WITHOUT
LIMITATION, LEASEHOLD IMPROVEMENTS THEREON) OR ANY PORTION OF BORROWER’S
PERSONAL PROPERTY HAVING AN AGGREGATE BOOK VALUE (AS MEASURED BY BORROWER’ S
THEN MOST RECENT AUDITED FINANCIAL STATEMENTS DELIVERED TO LENDER) OF AT LEAST
$100,00.00 FOR ANY SINGLE PERSONAL PROPERTY TRANSACTION (OR RELATED SERIES OF
TRANSACTIONS) OR AGGREGATE BOOK VALUE OF AT LEAST $500,000.00 FOR ALL PERSONAL
PROPERTY TRANSACTIONS IN ANY FISCAL YEAR; OR SELL OR ASSIGN (EXCEPT TO LENDER),
WITH OR WITHOUT RECOURSE, ANY RECEIVABLES OR GENERAL INTANGIBLES.


 


(E)           ENTER INTO A NEW BUSINESS OR PURCHASE OR OTHERWISE ACQUIRE ANY
BUSINESS ENTERPRISE OR ANY SUBSTANTIAL ASSETS OF ANY PERSON OR ENTITY; OR MAKE
ANY LOANS TO ANY PERSON OR ENTITY EXCEPT FOR LOANS AND ADVANCES TO OFFICERS FOR
EXPENSES TO BE INCURRED IN THE ORDINARY COURSE OF BUSINESS SO LONG AS THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT THEREOF DOES NOT EXCEED $10,000.00 AT ANY
TIME; OR PURCHASE ANY SHARES OF STOCK OF, OR SIMILAR INVESTMENT IN, ANY ENTITY.


 


(F)            BECOME A GUARANTOR OR SURETY OR PLEDGE ITS CREDIT OR ITS ASSETS
ON ANY UNDERTAKING OF ANOTHER.


 


(G)           MAKE ANY SUBSTANTIAL CHANGE IN PRESENT MANAGEMENT OR POLICY OR IN
ITS PRESENT BUSINESS OR ENTER INTO A NEW BUSINESS.


 


(H)           ENTER INTO ANY AGREEMENT PROVIDING FOR THE LEASING BY BORROWER OF
PROPERTY WHICH HAS BEEN OR IS TO BE SOLD OR TRANSFERRED BY BORROWER TO THE
LESSOR THEREOF, OR WHICH IS SUBSTANTIALLY SIMILAR IN PURPOSE TO THE PROPERTY SO
SOLD OR TRANSFERRED.


 


(I)            CHANGE ITS FISCAL YEAR.


 


(J)            (I) PERMIT OR SUFFER ANY PLAN MAINTAINED FOR EMPLOYEES OF
BORROWER OR ANY COMMONLY CONTROLLED ENTITY TO ENGAGE IN ANY TRANSACTION WHICH
RESULTS IN A LIABILITY OF BORROWER UNDER SECTION 409 OR 502(I) OF ERISA OR
SECTION 4975 OF THE CODE; (II) PERMIT OR SUFFER ANY SUCH PLAN TO INCUR ANY
“ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION 302 OF ERISA AND
SECTION 412 OF THE CODE), WHETHER OR NOT WAIVED; (III) TERMINATE, OR SUFFER TO
BE TERMINATED, ANY PLAN COVERED BY TITLE IV OF ERISA MAINTAINED BY BORROWER OR
ANY COMMONLY CONTROLLED ENTITY OR PERMIT OR SUFFER TO EXIST A CONDITION UNDER
WHICH PBGC MAY TERMINATE ANY SUCH PLAN; OR (IV) PERMIT TO EXIST THE OCCURRENCE
OF ANY REPORTABLE EVENT (AS DEFINED IN TITLE IV OF ERISA) WHICH REPRESENTS
TERMINATION BY THE PBGC OF ANY PLAN.


 


(K)           ENTER INTO ANY AGREEMENT CONTAINING ANY PROVISION WHICH WOULD BE
VIOLATED OR BREACHED BY BORROWER UNDER ANY LOAN DOCUMENT OR BY THE PERFORMANCE
BY BORROWER OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR, EXCEPT FOR THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHICH WOULD PROHIBIT BORROWER FROM
GRANTING, OR OTHERWISE LIMIT THE ABILITY OF BORROWER TO GRANT TO LENDER ANY
SECURITY INTEREST ON ANY ASSETS OR PROPERTIES OF BORROWER.


 


(L)            MAKE CAPITAL EXPENDITURES (INCLUDING WITHOUT LIMITATION BY WAY OF
CAPITALIZED LEASES) EXCEPT FOR THE REPLACEMENT AND REPAIR OF BORROWER’S EXISTING
EQUIPMENT


 

24

--------------------------------------------------------------------------------


 


OR FOR ACQUISITION OF NEW EQUIPMENT CONSISTENT WITH BORROWER’S PRESENT BUSINESS
PRACTICES AND THEN, ONLY SO LONG AS THE AGGREGATE AMOUNT OF ALL SUCH CAPITAL
EXPENDITURES MADE DURING ANY OF BORROWER’S FISCAL YEARS DOES NOT EXCEED THE SUM
OF: (I) THE AMOUNT OF CAPITAL LEASES PERMITTED BY PARAGRAPH 18(B); PLUS (II) AN
AGGREGATE AMOUNT OF $1,500,000.00 FOR OTHER CAPITAL EXPENDITURES.


 


19.          AVAILABILITY OF COLLATERAL.  INTENTIONALLY DELETED.


 


20.          DEFAULT AND REMEDIES.  IT SHALL BE AN EVENT OF DEFAULT UNDER THIS
AGREEMENT IF:


 


(A)           BORROWER FAILS TO MAKE ANY PAYMENT REQUIRED UNDER THIS AGREEMENT
OR ANY PRESENT OR FUTURE SUPPLEMENTS HERETO OR UNDER ANY OTHER AGREEMENT BETWEEN
BORROWER AND LENDER WHEN DUE, OR IF PAYABLE UPON DEMAND, UPON DEMAND AND SUCH
FAILURE SHALL REMAIN UNREMEDIED FOR FIVE (5) DAYS; OR


 


(B)           BORROWER FAILS TO PERFORM OR OBSERVE ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY LOAN DOCUMENT ON ITS PART TO BE
PERFORMED (OTHER THAN THOSE FAILURES COVERED BY OTHER SUBPARAGRAPHS OF THIS
PARAGRAPH) AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF 30 DAYS AFTER WRITTEN
NOTICE THEREOF FROM LENDER TO BORROWER; OR


 


(C)           ANY WARRANTY, REPRESENTATION OR STATEMENT MADE OR FURNISHED TO
LENDER BY OR ON BEHALF OF BORROWER PROVES TO HAVE BEEN FALSE IN A MATERIAL
RESPECT WHEN MADE; OR


 


(D)           A PROCEEDING SEEKING AN ORDER FOR RELIEF UNDER THE BANKRUPTCY CODE
IS COMMENCED BY OR AGAINST BORROWER AND, IF COMMENCED AGAINST BORROWER, REMAINS
UNDISMISSED FOR 60 DAYS; OR


 


(E)           BORROWER BECOMES INSOLVENT OR GENERALLY FAILS TO PAY, OR ADMIT IN
WRITING ITS OR HIS INABILITY TO PAY, ITS OR HIS DEBTS AS THEY BECOME DUE; OR


 


(F)            BORROWER APPLIES FOR, CONSENTS TO, OR ACQUIESCES IN, THE
APPOINTMENT OF A TRUSTEE, RECEIVER OR OTHER CUSTODIAN FOR IT OR HIM OR FOR ANY
OF ITS OR HIS PROPERTY, OR MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR, IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR ACQUIESCENCE, A
TRUSTEE, RECEIVER OR OTHER CUSTODIAN IS APPOINTED FOR BORROWER OR FOR A
SUBSTANTIAL PART OF BORROWER’S PROPERTY; OR


 


(G)           ANY OTHER REORGANIZATION, DEBT ARRANGEMENT, OR OTHER CASE OR
PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW, OR ANY DISSOLUTION OR
LIQUIDATION PROCEEDING IS COMMENCED IN RESPECT OF BORROWER; OR


 


(H)           BORROWER TAKES ANY ACTION TO AUTHORIZE, OR IN FURTHERANCE OF, ANY
OF THE EVENTS DESCRIBED IN THE FOREGOING CLAUSES (D) THROUGH (G); OR


 


(I)            ANY JUDGMENTS, WRITS, WARRANTS OF ATTACHMENT, EXECUTIONS OR
SIMILAR PROCESS (NOT COVERED BY INSURANCE) IS ISSUED OR LEVIED AGAINST BORROWER
OR ANY OF ITS ASSETS IN EXCESS OF AN AGGREGATE AMOUNT OF $100,000.00 FOR ANY OR
ALL OF SUCH JUDGMENTS, WRITS, WARRANTS, EXECUTIONS OR SIMILAR PROCESS AND IS NOT
RELEASED, VACATED OR FULLY BONDED PRIOR TO ANY SALE AND IN ANY EVENT WITHIN 90
DAYS AFTER ITS ISSUE OR LEVY; OR


 

25

--------------------------------------------------------------------------------


 


(J)            BORROWER SHALL FAIL TO COMPLY WITH PARAGRAPH 13, ANY OF
PARAGRAPHS 17 (A), (I) OR CD OR ANY OF PARAGRAPHS 18(A) THROUGH (1) (BOTH
INCLUSIVE); OR


 


(K)           THE MATURITY OF ANY INDEBTEDNESS OF BORROWER (OTHER THAN
INDEBTEDNESS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS) IN THE AGGREGATE
AMOUNT OF MORE THAN $500,000.00 FOR BORROWER SHALL BE ACCELERATED, OR BORROWER
SHALL FAIL TO PAY ANY SUCH INDEBTEDNESS WHEN DUE OR, IN THE CASE OF SUCH
INDEBTEDNESS PAYABLE ON DEMAND; OR


 


(L)            ANY CHANGE OF CONTROL SHALL OCCUR; OR


 


(M)          WORK ON THE PROJECT SHALL BE SUBSTANTIALLY ABANDONED, OR SHALL BY
REASON OF BORROWER’S FAULT, BE UNREASONABLY DELAYED OR DISCONTINUED FOR A PERIOD
OF TEN (10) DAYS, OR CONSTRUCTION SHALL BE DELAYED FOR ANY REASON WHATSOEVER TO
THE EXTENT THAT A CERTIFICATE OF OCCUPANCY FOR THE PROJECT CANNOT, IN THE
REASONABLE JUDGMENT OF THE LENDER, BE ACCOMPLISHED PRIOR TO THE COMPLETION
DEADLINE; OR


 


(N)           LENDER DETERMINES THAT THE REMAINING UNDISBURSED PORTION OF THE
MAXIMUM TERM LOAN A AMOUNT IS INSUFFICIENT TO FULLY PAY ALL OF THE THEN UNPAID
PROJECT COSTS AND ESTIMATED EXPENSES OF COMPLETION OR THAT THE REMAINING
UNDISBURSED PORTION OF THE MAXIMUM TERM LOAN B AMOUNT IS INSUFFICIENT TO FULLY
PAY ALL OF THE THEN UNPAID CARD CLUB SUPPLY COSTS AND BORROWER: (I) FAILS TO
DEPOSIT WITH THE LENDER, WITHIN FIVE (5) BUSINESS DAYS AFTER DEMAND, SUFFICIENT
FUNDS TO PERMIT THE LENDER TO PAY SAID EXCESS COSTS AS THE SAME BECOME PAYABLE;
OR (II) DOES NOT PAY SAID EXCESS COSTS DIRECTLY AND, WITH RESPECT TO THE PROJECT
COSTS, DELIVERS TO THE LENDER UNCONDITIONAL MECHANICS’ LIEN WAIVERS THEREFOR (OR
PAID RECEIPTS FOR NON-LIENABLE ITEMS), AT THE LENDER’S OPTION, EXCEPT THAT, WITH
RESPECT TO ANY SUCH DEFICIENCY WITH RESPECT TO THE PAYMENT OF PROJECT COSTS OR
ESTIMATED EXPENSES OF COMPLETION ARISING AT ANY TIME WHEN NO OTHER EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER AGREES THAT BORROWER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH DEPOSIT UNTIL FIVE (5) BUSINESS DAYS AFTER THE
DEFICIENCY IS AT LEAST $250,000.00.


 

Upon the occurrence of any Event of Default described in Paragraphs 20(d), (e),
(f), (g) or (h), all Obligations shall be and become immediately due and payable
without any declaration, notice, presentment, protest, demand or dishonor of any
kind (all of which are hereby waived) and Borrower’s ability to obtain any
additional Advance, the Term Loan or any additional Letter of Credit under this
Agreement shall be immediately and automatically terminated.  Upon the
occurrence of any other Event of Default, Lender, without notice to Borrower,
may terminate Borrower’s ability to obtain any additional Advance, the Term Loan
or any additional Letter of Credit under this Agreement and may declare all or
any portion of the Obligations to be due and payable, without notice,
presentment, protest or demand or dishonor of any kind (all of which are hereby
waived), whereupon the full unpaid amount of the obligations which shall be so
declared due and payable shall be and become immediately due and payable. Upon
the occurrence of an Event of Default, Lender shall have all the rights and
remedies of a secured party under the Commercial Code and may require Borrower
to assemble the Collateral and make it available to Lender at a place designated
by Lender, and Lender shall have the right to take immediate possession of the
Collateral and may enter any of the premises of Borrower or wherever the
Collateral is located with or without process of law and to keep and store the
same on said premises until sold (and if said premises be the property of
Borrower, Borrower agrees not to charge Lender

 

26

--------------------------------------------------------------------------------


 

or a purchaser from Lender for storage thereof for a period of at least 90
days). Upon the occurrence of an Event of Default, Lender, without further
demand, at any time or times, may sell and deliver any or all of the Collateral
at public or private sale, for cash, upon credit or otherwise, at such prices
and upon such terms as Lender deems advisable, at its sole discretion.  Any
requirement under the Commercial Code or other applicable law of reasonable
notice will be met if such notice is mailed to Borrower at its address set forth
in the opening paragraph of this Agreement at least ten (10) days before the
date of sale.  Lender may be the purchaser at any such sale, if it is public. 
The proceeds of sale will be applied first to all expenses of retaking, holding,
preparing for sale, selling and the like, including attorneys’ fees and legal
expenses (whether or not suit is commenced) including, without limitation,
reasonable attorneys’ fees and legal expenses incurred in connection with any
appeal of a lower court’s order or judgment and second to the payment (in
whatever order Lender elects) of all other obligations chargeable to Borrower’s
loan account hereunder.  Subject to the provisions of the Commercial Code,
Lender will return any excess to Borrower and Borrower shall remain liable to
Lender for any deficiency.  Borrower agrees to give Lender immediate notice of
the existence of any Default or Event of Default.  Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.  Lender may sell the
Collateral without giving any warranties as to the Collateral.  Lender may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.  Lender has no obligation to attempt to satisfy the
Obligations by collecting them from any other person liable for them and Lender
may release, modify or waive any Collateral provided by any other person to
secure any of the Obligations, all without affecting Lender’s rights against
Borrower.  Borrower waives any right it may have to require Lender to pursue any
third person for any of the Obligations.

 

Borrower agrees that if the Obligations become immediately due and payable in
full at a time when one or more Letters of Credit are outstanding, Borrower
shall thereupon automatically be obligated to pay to Lender, in addition to all
other amounts owing under this Agreement, the aggregate face amount of all
Letters of Credit then outstanding.  The foregoing obligation to pay in advance
for amounts which Lender may later have to pay pursuant to the Letters of Credit
is and shall at all times constitute a part of the “Obligations”.  Amounts paid
by Borrower pursuant to this paragraph shall be made directly to an
interest-bearing collateral account maintained at Lender for application to
Borrower’s reimbursement obligations under Paragraph 4D(d) as payments are made
on the Letters of Credit, with the balance, if any, to be applied to the other
Obligations.

 


21.          CONDITIONS PRECEDENT TO CLOSING DATE; ETC.  THE OCCURRENCE OF THE
CLOSING DATE AND THE OBLIGATION OF LENDER TO MAKE THE INITIAL ADVANCE OR ANY
TERM LOAN OR TO ISSUE ANY LETTER OF CREDIT ARE SUBJECT TO THE CONDITION
PRECEDENT THAT LENDER SHALL HAVE RECEIVED ON OR BEFORE THE CLOSING DATE OR THE
DATE OF THE INITIAL ADVANCE, ANY TERM LOAN OR ANY LETTER OF CREDIT, COPIES OF
ALL OF THE FOLLOWING, UNLESS WAIVED BY LENDER:


 


(A)           A FAVORABLE OPINION OF COUNSEL TO BORROWER M FORM AND SUBSTANCE
SATISFACTORY TO LENDER;


 


(B)           UCC-1 FINANCING STATEMENTS IN A FORM ACCEPTABLE TO LENDER
APPROPRIATELY COMPLETED AND DULY EXECUTED BY BORROWER;


 

27

--------------------------------------------------------------------------------


 


(C)           RECENT UCC SEARCHES FROM THE FILING OFFICES IN ALL STATES REQUIRED
BY LENDER WHICH REFLECT THAT NO OTHER PERSON HOLDS A SECURITY INTEREST IN ANY
COLLATERAL OF BORROWER, EXCEPT FOR SECURITY INTERESTS PERMITTED BY PARAGRAPH
18(C);


 


(D)           THE NOTES, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER,
APPROPRIATELY COMPLETED AND DULY EXECUTED BY BORROWER;


 


(E)           A CERTIFIED COPY OF ALL DOCUMENTS EVIDENCING ANY NECESSARY CONSENT
OR GOVERNMENTAL APPROVALS (IF ANY) WITH RESPECT TO THE LOAN DOCUMENTS OR ANY
OTHER DOCUMENTS PROVIDED FOR IN THIS AGREEMENT;


 


(F)            A CERTIFICATE BY THE SECRETARY OR ANY ASSISTANT SECRETARY OF
BORROWER CERTIFYING AS TO: (I) ATTACHED RESOLUTIONS OF BORROWER’S BOARD OF
DIRECTORS AUTHORIZING OR RATIFYING THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY AND ANY OTHER DOCUMENTS PROVIDED
FOR BY THIS AGREEMENT, (II) THE NAMES OF THE OFFICERS OF BORROWER AUTHORIZED TO
SIGN THE LOAN DOCUMENTS TOGETHER WITH A SAMPLE OF THE TRUE SIGNATURE OF SUCH
OFFICERS, AND (HI) ATTACHED BYLAWS OF BORROWER;


 


(G)           A COPY OF BORROWER’S ARTICLES OF INCORPORATION CERTIFIED BY THE
SECRETARY OF STATE;


 


(H)           CERTIFICATES OF GOOD STANDING FOR BORROWER ISSUED BY ITS STATE OF
INCORPORATION AND BY THOSE STATES REQUESTED BY LENDER,


 


(I)            EVIDENCE OF INSURANCE FOR ALL INSURANCE REQUIRED BY THE LOAN
DOCUMENTS;


 


(J)            AN OFFICER CERTIFICATE, IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER, EXECUTED BY THE PRESIDENT OF BORROWER;


 


(K)           A TITLE COMMITMENT FOR THE LAND PREPARED BY CPT;


 


(L)            THE PLANS;


 


(M)          THE GENERAL CONSTRUCTION CONTRACT, THE AGREEMENT WITH THE ARCHITECT
FOR THE PROJECT (THE “PROJECT ARCHITECT”) AND A SCHEDULE LISTING ALL
SUBCONTRACTS RELATING TO THE PROJECT;


 


(N)           THE SWORN CONSTRUCTION COST STATEMENT, AND A DISBURSEMENT SCHEDULE
SHOWING THE ANTICIPATED TIME AND AMOUNT OF DISBURSEMENTS FOR CONSTRUCTION OF THE
IMPROVEMENTS;


 


(O)           COPIES OF ALL BUILDING PERMITS REQUIRED TO COMPLETE CONSTRUCTION
OF THE IMPROVEMENTS, OR EVIDENCE SATISFACTORY TO LENDER THAT SUCH PERMITS WILL
BE OBTAINED;


 


(P)           A LETTER ADDRESSED TO LENDER FROM AN APPROPRIATE MUNICIPAL OFFICER
REGARDING COMPLIANCE OF THE PROJECT WITH EXISTING ZONING AND BUILDING CODES AND
ORDINANCES;


 


(Q)           THE APPROVED CARD CLUB SUPPLY BUDGET;

 

28

--------------------------------------------------------------------------------



 


(R)            AN ORIGINATION FEE OF$ 15,000.00 WITH RESPECT TO TERM LOAN A IN
IMMEDIATELY AVAILABLE FUNDS; AND


 


(S)           SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS LENDER MAY REQUIRE.


 


22.          CONDITIONS PRECEDENT TO TERM LOAN.  INTENTIONALLY DELETED.


 


23.          CONDITIONS PRECEDENT TO ALL ADVANCES; ETC.  THE OCCURRENCE OF THE
CLOSING DATE AND THE OBLIGATION OF LENDER TO MAKE ANY ADVANCE (INCLUDING THE
INITIAL ADVANCE) OR ANY TERM LOAN OR TO ISSUE ANY LETTERS OF CREDIT (INCLUDING
THE INITIAL LETTER OF CREDIT) SHALL BE SUBJECT TO THE SATISFACTION OF EACH OF
THE FOLLOWING CONDITIONS, UNLESS WAIVED IN WRITING BY LENDER:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN THIS
AGREEMENT ARE TRUE AND CORRECT ON THE DATE OF SUCH CREDIT EXTENSION (AND AFTER
GIVING EFFECT TO THESE THEN BEING MADE);


 


(B)           NO DEFAULT, NO EVENT OF DEFAULT AND NO MATERIAL ADVERSE OCCURRENCE
SHALL THEN HAVE OCCURRED AND BE CONTINUING ON THE DATE OF SUCH CREDIT EXTENSION
OR RESULT THEREFROM;


 


24.          TERMINATION.  INTENTIONALLY DELETED.


 


25.          GRANT OF LICENSE TO USE PATENTS AND TRADEMARKS COLLATERAL.  FOR THE
PURPOSE OF ENABLING LENDER TO EXERCISE RIGHTS AND REMEDIES UNDER THIS AGREEMENT,
BORROWER HEREBY GRANTS TO LENDER AND IRREVOCABLE, NON-EXCLUSIVE LICENSE
(EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO BORROWER) TO
USE, LICENSE OR SUBLICENSE ANY PATENT OR TRADEMARK NOW OWNED OR HEREAFTER
ACQUIRED BY BORROWER AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH
LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE
RECORDED OR STORED AND TO ALL COMPUTER AND AUTOMATIC MACHINERY SOFTWARE AND
PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF.


 


26.          MISCELLANEOUS.


 


(A)           THE PERFORMANCE OR OBSERVANCE OF ANY AFFIRMATIVE OR NEGATIVE
COVENANT OR OTHER PROVISION OF THIS AGREEMENT AND ANY SUPPLEMENT HERETO MAY BE
WAIVED BY LENDER IN A WRITING SIGNED BY LENDER BUT NOT OTHERWISE.  NO DELAY ON
THE PART OF LENDER IN THE EXERCISE OF ANY REMEDY, POWER OR RIGHT SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY REMEDY,
POWER OR RIGHT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER REMEDY, POWER OR RIGHT.  EACH OF THE RIGHTS AND REMEDIES OF LENDER UNDER
THIS AGREEMENT WILL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY
WHICH LENDER MAY HAVE HEREUNDER OR AS ALLOWED BY LAW.


 


(B)           ANY NOTICE, DEMAND OR CONSENT AUTHORIZED BY THIS AGREEMENT TO BE
GIVEN TO BORROWER SHALL BE DEEMED TO BE GIVEN WHEN TRANSMITTED BY TELEX OR
TELECOPIER OR PERSONALLY DELIVERED, OR THREE DAYS AFTER BEING DEPOSITED IN THE
U.S. MAIL, POSTAGE PREPAID, OR ONE DAY AFTER DELIVERY TO FEDERAL EXPRESS OR
OTHER OVERNIGHT COURIER SERVICE, IN EACH CASE ADDRESSED TO BORROWER AT ITS
ADDRESS SHOWN IN THE OPENING PARAGRAPH OF THIS AGREEMENT, OR AT SUCH OTHER
ADDRESS AS BORROWER MAY, BY WRITTEN NOTICE RECEIVED BY LENDER, DESIGNATE AS

 

29

--------------------------------------------------------------------------------


 


BORROWER’S ADDRESS FOR PURPOSES OF NOTICE HEREUNDER. ANY NOTICE OR REQUEST
AUTHORIZED BY THIS AGREEMENT TO BE GIVEN TO LENDER SHALL BE DEEMED TO BE GIVEN
WHEN TRANSMITTED BY TELEX OR TELECOPIER OR PERSONALLY DELIVERED, OR THREE DAYS
AFTER BEING DEPOSITED IN THE U.S. MAIL, POSTAGE PREPAID, OR ONE DAY AFTER
DELIVERY TO FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER, IN EACH CASE ADDRESSED
TO LENDER AT ITS ADDRESS SHOWN IN THE OPENING PARAGRAPH OF THIS AGREEMENT, OR AT
SUCH OTHER ADDRESS AS LENDER MAY, BY WRITTEN NOTICE RECEIVED BY BORROWER,
DESIGNATE AS LENDER’S ADDRESS FOR PURPOSES OF NOTICE HEREUNDER; PROVIDED,
HOWEVER, THAT ANY NOTICE TO LENDER GIVEN PURSUANT TO PARAGRAPH 4A(B),
4B(B) 4C(B) OR 4D(B) SHALL NOT BE DEEMED GIVEN UNTIL RECEIVED.


 


(C)           THIS AGREEMENT, INCLUDING EXHIBITS AND SCHEDULES AND OTHER
AGREEMENTS REFERRED TO HEREIN, IS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
SUPERSEDES AND RESCINDS ALL PRIOR AGREEMENTS RELATING TO THE SUBJECT MATTER
HEREIN, CANNOT BE CHANGED, TERMINATED OR AMENDED ORALLY, AND SHALL BE DEEMED
EFFECTIVE AS OF THE DATE IT IS ACCEPTED BY LENDER.


 


(D)           BORROWER AGREES TO PAY AND WILL REIMBURSE LENDER ON DEMAND FOR ALL
OUT-OF-POCKET EXPENSES INCURRED BY LENDER ARISING OUT OF THIS TRANSACTION
INCLUDING WITHOUT LIMITATION FILING AND RECORDING FEES AND REASONABLE ATTORNEYS’
FEES AND LEGAL EXPENSES (WHETHER OR NOT SUIT IS COMMENCED) INCURRED IN THE
PROTECTION AND PERFECTION OF LENDER’S SECURITY INTEREST IN THE COLLATERAL, IN
THE ENFORCEMENT OF ANY OF THE PROVISIONS OF THIS AGREEMENT OR OF LENDER’S RIGHTS
AND REMEDIES HEREUNDER AND AGAINST THE COLLATERAL, IN THE DEFENSE OF ANY CLAIM
OR CLAIMS MADE OR THREATENED AGAINST LENDER ARISING OUT OF THIS TRANSACTION OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, IN EACH INSTANCE, ALL REASONABLE
ATTORNEYS’ FEES AND LEGAL EXPENSES INCURRED IN CONNECTION WITH ANY APPEAL OF A
LOWER COURT’S ORDER OR JUDGMENT; PROVIDED, HOWEVER, THAT LENDER AGREES THAT
BORROWER’S OBLIGATIONS TO REIMBURSE LENDER FOR ITS ATTORNEYS’ FEES AND LEGAL
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE LIMITED TO THE SUM OF $4,000.00 PLUS ITS
OUT-OF-POCKET EXPENSES.


 


(E)           BORROWER HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD LENDER AND
ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (THE “INDEMNIFIED PARTIES”) FREE
AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
LOSSES, LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION THEREWITH INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE INDEMNIFIED PARTIES OR ANY OF THEM
AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO:


 

(1)           ANY TRANSACTION FINANCED OR TO BE FINANCED IN WHO LE OR IN PART
DIRECTLY OR INDIRECTLY WITH PROCEEDS OF ANY CREDIT EXTENSION HEREUNDER, OR

 

(2)           THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT OR ANY DOCUMENT EXECUTED PURSUANT HERETO BY ANY OF THE INDEMNIFIED
PARTIES.

 

except for any such Indemnified Liabilities arising on account of any
Indemnified Party’s gross negligence or willful misconduct.

 

30

--------------------------------------------------------------------------------


 

If and to the extent that the foregoing undertaking may be unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.  The provisions of this Paragraph shall survive
termination of this Agreement.

 


(F)            THIS AGREEMENT IS MADE UNDER AND SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MINNESOTA,
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR
THE ENFORCEMENT OF ANY REMEDIES HEREUNDER WITH RESPECT TO ANY PARTICULAR
COLLATERAL, SHALL BE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF MINNESOTA.  CAPTIONS HEREIN ARE FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED
PART OF THIS AGREEMENT.


 


(G)           THIS AGREEMENT SHALL BE BINDING UPON BORROWER AND LENDER AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, AND PERSONAL REPRESENTATIVES AND SHALL
INURE TO THE BENEFIT OF BORROWER, LENDER AND THE SUCCESSORS AND ASSIGNS OF
LENDER, EXCEPT THAT BORROWER MAY NOT ASSIGN OR TRANSFER ITS RIGHTS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, AND ANY ASSIGNMENT OR TRANSFER IN
VIOLATION OF THIS PROVISION SHALL BE NULL AND VOID.  IN CONNECTION WITH THE
ACTUAL OR PROSPECTIVE SALE BY LENDER OF ANY INTEREST OR PARTICIPATION IN THE
OBLIGATIONS, BORROWER AUTHORIZES LENDER TO FURNISH ANY INFORMATION IN ITS
POSSESSION, HOWEVER ACQUIRED, CONCERNING BORROWER OR ANY OF ITS AFFILIATES TO
ANY PERSON OR ENTITY.


 


(H)           BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
MINNESOTA STATE COURT OR FEDERAL COURT SITTING IN MINNEAPOLIS OR ST. PAUL,
MINNESOTA, OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
AGREEMENT, AND BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH MINNESOTA STATE OR
FEDERAL COURT.  BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.  BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING BY UNITED STATES CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OF COPIES OF SUCH PROCESS TO BORROWER’S ADDRESS STATED
IN THE PREAMBLE HERETO AND ADDRESSED TO BORROWER’S PRESIDENT BY TITLE.  BORROWER
AGREES THAT JUDGMENT FINAL BY APPEAL, OR EXPIRATION OF TIME TO APPEAL WITHOUT AN
APPEAL BEING TAKEN, IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY
BE ENFORCED IN ANY OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS PARAGRAPH SHALL AFFECT THE RIGHT OF
LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.  BORROWER AGREES THAT, IF IT
BRINGS ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, IT
SHALL BRING SUCH ACTION OR PROCEEDING IN HENNEPIN COUNTY OR RAMSEY COUNTY,
MINNESOTA.


 


27.          EFFECT ON ORIGINAL AGREEMENT.  ON THE CLOSING DATE, THE ORIGINAL
AGREEMENT SHALL BE COMPLETELY AMENDED AND RESTATED BY THIS AGREEMENT, AND EACH
REFERENCE TO THE “CREDIT AGREEMENT,” “LOAN AGREEMENT,” “THEREIN,” “THEREOF,”
“THEREBY,” OR WORDS OF LIKE IMPORT REFERRING TO THE ORIGINAL AGREEMENT IN ANY
LOAN DOCUMENT SHALL MEAN AND BE REFERENCE TO THE ORIGINAL AGREEMENT AS AMENDED
AND RESTATED BY THIS AGREEMENT AND THE $ - 0 - AGGREGATE PRINCIPAL BALANCE OF
THE “ADVANCES” MADE THEREUNDER WHICH ARE OUTSTANDING ON THE EFFECTIVE DATE SHALL
BE DEEMED TO


 

31

--------------------------------------------------------------------------------


 


BE ADVANCES MADE HEREUNDER AND THE EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO
HAVE BEEN ISSUED PURSUANT HERETO.


 

WITNESS WHEREOF, the parties have executed this Agreement as of the date first
above written.

 

 

LENDER:

 

 

 

BREMER BANK, NATIONAL ASSOCIATION

 

 

 

By /s/ Laura Helmueller

 

 

 

Its Vice President

 

 

 

BORROWER:

 

 

 

CANTERBURY PARK HOLDING CORPORATION

 

 

 

By /s/ Randall D. Sampson

 

 

 

Its President

 

32

--------------------------------------------------------------------------------